Case 1:12-cv-02999-NLH-KMW Document 363 Filed 08/25/20 Page 1 of 108 PageID: 15984



                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY




       NEWBORN BROS. CO., INC.,

                      Plaintiff,            Civil No. 12-2999 (NLH/KMW)

             v.                             OPINION

       ALBION ENGINEERING COMPANY,

                      Defendant.


   APPEARANCES:

   JOHN-PAUL MADDEN
   TIMOTHY R. BIEG
   MADDEN & MADDEN
   108 KINGS HIGHWAY EAST, SUITE 200
   P.O. BOX 210
   HADDONFIELD, NJ 08033-0389

   MICHAEL K. TOMENGA
   JOHN M. PETERSON
   NEVILLE PETERSON, LLP
   1400 16TH STREET, N.W.
   SUITE 350
   WASHINGTON, DC 20036

         Attorneys Plaintiff Newborn Bros. Co., Inc.

   KERRI E. CHEWNING
   ARCHER & GREINER, PC
   ONE CENTENNIAL SQUARE
   PO BOX 3000
   HADDONFIELD, NJ 08033-0968

   MICHAEL J. BERKOWITZ
   VOLPE AND KOENIG, P.C.
   30 SOUTH 17TH STREET
   18TH FLOOR
   PHILADELPHIA, PA 19103

         Attorneys for Defendant Albion Engineering Company.
Case 1:12-cv-02999-NLH-KMW Document 363 Filed 08/25/20 Page 2 of 108 PageID: 15985




   HILLMAN, District Judge

          This is a false advertising case brought under Section

   43(a) of the Lanham Act and New Jersey unfair competition common

   law.    For the reasons stated below, the Court finds that

   Defendant Albion Engineering Company is liable for false

   advertising and unfair competition.

                                   BACKGROUND

          On May 18, 2012, Plaintiff brought this action in the

   District of New Jersey.      Between June 5, 2017 and September 11,

   2017, the Court conducted a multi-day bench trial.          The case was

   temporarily stayed on November 9, 2017.        After the parties

   advised the Court that efforts to resolve this case by mediation

   were unsuccessful, the Court reopened this case on July 6, 2018.

   Following an additional day of hearings on July 9, 2019, the

   parties submitted post-trial briefs on July 30 and August 20,

   2019.    Over the course of two-dozen days of trial and hearings,

   the Court heard testimony from sixteen witnesses, including two

   experts.    This matter is ripe for adjudication on the issue for

   liability with hearings on affirmative defenses and, if those

   defenses do not dispose of the matter, remedies to follow.

          Dispensing guns can be either manual or pneumatic/air

   powered.    This case concerns manual dispensing guns.        There are

   three broad types of manual dispensing gun: bulk, cartridge, and


                                        2
Case 1:12-cv-02999-NLH-KMW Document 363 Filed 08/25/20 Page 3 of 108 PageID: 15986



   what are called “sausage” guns.          The popularity of each type of

   dispensing guns varies depending on the sophistication of the

   user and the task being completed.         Typically, manual dispensing

   guns contain two vital components: a material containment unit

   (“MCU”) and a handle assembly.       Certain construction and

   industrial projects and tasks may require additional features or

   accessories, including caulking knives or spatulas.

      A. The Parties and Their Principals

            1. Newborn Bros. Co., Inc.

         Newborn Bros. Co., Inc. (“Newborn”) is a Virginia

   corporation, with its principal place of business in Jessup,

   Maryland.    Newborn maintains warehouses in Jessup, Maryland,

   Dallas, Texas, and Reno, Nevada.         Newborn was founded in 1974 by

   Peter Chang.    Since its founding, Newborn has imported and

   distributed dispensing guns and accessories, relying on contract

   manufacturers in China and Taiwan to supply products for sale in

   the United States.     These imported dispensing guns, parts, and

   accessories arrive from China and Taiwan in finished condition.

         Chang began producing caulking guns in his factory in Korea

   in the early 1970s.     Chang created Newborn shortly after to

   distribute his caulking guns in the United States.          As the

   president and founder of Newborn, Chang regularly monitored

   Newborn’s competitors and their products to remain informed

   about the market.

                                        3
Case 1:12-cv-02999-NLH-KMW Document 363 Filed 08/25/20 Page 4 of 108 PageID: 15987



         Between 2005 and 2007, Chang reduced his hours, only

   working at Newborn part time.       Though Chang has retained a

   fifty-one percent ownership interest in Newborn, his son-in-law,

   Albert Lee, has taken over as president.        Lee began working at

   Newborn in 2002 and now owns around eighteen percent of Newborn.

   Lee continues to seek Chang’s advice on matters relating to

   Newborn from time to time, including the decision to bring this

   suit.

         Lee testified that when he began working at Newborn,

   Newborn already “dominated” the paint and hardware market.

   According to Lee, Chang encouraged him to “break into the

   industrial/professional caulking gun market.”         During his trial

   testimony, Lee described the differences between these two

   markets.    Lee observed that the industrial/professional market

   tends to purchase more “heavy duty caulking guns,” including

   bulk and sausage guns, while the paint and hardware market tends

   to focus on less durable products like “inexpensive cartridge

   guns.”

         Chang and Newborn had previously entered the

   industrial/professional market for dispensing guns in 1990 with

   the introduction of two new manual bulk dispensing guns: Newborn

   224 and 232.    These models were designed to compete with

   Defendant Albion Engineering Company’s (“Albion”) Model 45 and

   59 bulk guns.    Lee testified that in creating these two new

                                        4
Case 1:12-cv-02999-NLH-KMW Document 363 Filed 08/25/20 Page 5 of 108 PageID: 15988



   products, Newborn was attempting to create “something as similar

   to the Albion gun as possible.”          Newborn priced its bulk guns at

   $32, $6 less than Albion’s models.          Despite the lower prices and

   what Lee considered to be a superior product, Newborn enjoyed

   limited success competing against Albion in this market.           Lee

   testified that between 2002 and 2012, Newborn’s sales fluctuated

   between $5.5 million and $6.5 million (U.S.D.).

         To understand this limited success and expand Newborn’s

   share of the market, Lee testified that he “took a long hard

   assessment of the company.”      As part of this assessment, Lee

   testified that he began asking sales representatives and

   customers why Newborn’s bulk guns were not more competitive and

   how much competing products cost.          Lee also explained that he

   keeps records of communications with various overseas

   manufacturers, so he could “have an idea of the competitive

   landscape to know what different Taiwanese and Chinese

   manufacturers are charging for their guns.”          Lee testified that

   a salesperson told him that while the salesman believed Newborn

   created a superior and less expensive product, Newborn had

   trouble competing in the industrial/professional market because

   Albion, Newborn’s competitor, manufactured its products in

   America.

         Lee testified that one of Newborn’s independent sales

   representatives, Mike Dekker, confirmed that many customers had

                                        5
Case 1:12-cv-02999-NLH-KMW Document 363 Filed 08/25/20 Page 6 of 108 PageID: 15989



   inquired whether Newborn products were made in America like

   Albion products.     In an email to Lee, Dekker stated that “ever

   since the legislation of American Recovery and Reinvestment Act

   (ARRA)1 the ‘Buy American’ concept has become popular and Albion

   has benefited from this.”

         During his research, Lee testified that he received a quote

   from Brilliant Engineering, an overseas manufacturer, containing

   pictures of products Lee identified as belonging to Albion.           Lee

   asked his contact at Brilliant Engineering, Jackson Sung, to

   send more pictures of the dispensing guns Brilliant Engineering

   produced as a means of verifying if these products belonged to

   Albion.   These pictures prompted Lee to undertake an inquiry

   into where Albion’s products, specifically its Special Deluxe

   guns, were produced.

         As part of this inquiry, Lee testified that he signed up

   for a service called “ImportGenius.”        ImportGenius allows its

   users to locate and read U.S. Customs’ records for imported

   products.    Lee testified that he searched for Albion’s import

   records and found that “Albion was importing a tremendous amount

   of goods from Taiwan, including Special Deluxe guns, Deluxe

   guns, Special Deluxe cartridge guns, accessories, spatulas,


   1 Lee testified that the American Recovery and Reinvestment Act
   was a piece of legislation then-President Obama signed in 2009
   to encourage infrastructure spending and for people to buy
   American made goods.
                                        6
Case 1:12-cv-02999-NLH-KMW Document 363 Filed 08/25/20 Page 7 of 108 PageID: 15990



   caulk knives, cones, nozzles, parts, barrels, handles, [and]

   rods” from Taiwan.

         To continue his inquiry into Albion’s products, Lee

   testified that he also began to purchase Albion dispensing guns,

   observing the statement of origin markings on various Albion

   products.    Lee also began examining Albion’s website at various

   points in time using the “Wayback Machine,” a website that

   allows users to look at historical snapshots of different

   websites.    During his trial testimony, Lee discussed several

   iterations of Albion’s website: one from April 7, 2004, June 7,

   2007, and June 12, 2010, all of which contained various

   descriptions of Albion’s background.        These websites and their

   content will be discussed in further detail below.

         Lee also began to visit distributor locations in person.

   During these visits, Lee documented the Albion displays he

   encountered by taking pictures and collecting Albion’s

   advertising materials.      In some instances, Lee was not able to

   recall the date of certain photographs or materials that he

   collected during his inquiry.       Lee also admitted that he could

   not tell the manufacture date of the Albion guns he photographed

   during his investigation.      Lee visited a number of distributors2


   2 During his trial testimony, Lee described visiting or receiving
   pictures from various dispensing gun distributors, including
   CSS, Kenseal, Glenrock, Tools & Accessories, Smalley & company,
   Procoat Systems, and AH Harris.
                                        7
Case 1:12-cv-02999-NLH-KMW Document 363 Filed 08/25/20 Page 8 of 108 PageID: 15991



   in a number of states,3 observing Albion’s products and displays,

   some of which stated that Albion’s products were made in

   America.

         Lee also testified about a comment from an internet forum

   dated July 25, 2010.     In this comment, the author discusses

   purchasing a $30 Albion caulking gun and finding a hang tag that

   says, “Made in Taiwan.”      The author then states that they

   “called Albion on February 2, 2010 and asked them about the

   tag.”   According to this comment, Albion stated that “the page

   on their website is incorrect.       They import most of their guns

   from Taiwan.”    The post encouraged others to “be wary of anyone

   claiming to make products in the U.S.”        According to this post,

   “Albion refused to update their website and they are still

   actively deceiving customers into buying foreign made products

   with a Made in U.S.A. label.”

         Lee testified that by the end of 2011, he concluded that

   Albion was importing many more products than he had previously

   thought.    In the summer of 2011, Lee testified that he went to

   the U.S. Customs and Border Patrol Agency to ask if there was

   any action they could take with regards to Albion’s

   misrepresentations.     Lee testified that he spoke with a customs

   agent who explained that the agency was overextended and short


   3 These distributors were located across several states:
   Maryland, Illinois, Nevada, and Colorado.
                                        8
Case 1:12-cv-02999-NLH-KMW Document 363 Filed 08/25/20 Page 9 of 108 PageID: 15992



   staffed.    According to Lee, the customs agent recommended that

   Newborn pursue a private lawsuit.

         Lee testified that following this conversation, he

   continued to buy more dispensing guns and conduct further

   research on how Albion’s claims were affecting Newborn.           In

   spring of 2012, Lee and the Vice President of Newborn, Brian

   Glass, created a seven-question survey using “SurveyMonkey.com”

   to collect information on how important country of origin is to

   their customer base.     Lee testified that this survey was not

   scientific, but rather designed to collect information that

   would help make better business decisions.         This survey,

   referred to as “the SEAL Group survey,” posed both multiple

   choice and open-ended questions to distributors about what

   Newborn products they buy; their reasons for not purchasing from

   Newborn; their thoughts about the quality of Newborn’s products;

   and their preferences on discounts.

         Glass distributed both paper copies and digital links to

   Newborn’s survey at a trade organization meeting, asking

   distributors to relay this survey to an individual within their

   organization.    This survey did not prevent distributors from

   asking more than one individual to supply responses.          Glass

   testified that he received six paper responses and nine

   responses through the SurveyMonkey link he circulated, for a

   total of fifteen responses.      Ultimately, this survey showed that

                                        9
Case 1:12-cv-02999-NLH-KMW Document 363 Filed 08/25/20 Page 10 of 108 PageID: 15993



    a variety factors affect the decision to buy a dispensing gun.

    Seven out of fifteen respondents answered that the reason they

    do not buy all or more from Newborn is that Newborn’s products

    are not made in the USA.

         These survey results seemed to confirm what Lee and Glass

    had already expected.     Brian Glass testified that he

    unsuccessfully attempted to sell Newborn products to Extech, a

    cartridge gun purchaser, in 2007.         According to Glass, during

    his pitch to Extech, he emphasized Newborn’s competitive

    features, pricing, shipping, and customer service to no avail.

    Glass testified that he felt there was “a kind of firewall” and

    that he “couldn’t get past the fact that we were not made in the

    U.S.A.”   Glass further testified that he understood that Extech

    did purchase products from Albion at this time.         As of 2017,

    Newborn has never sold its products to Extech.

         Similarly, Lowry’s, a west coast distributor located in

    California, informed Glass that they would be transitioning away

    from Newborn products and towards Albion products in May 2010.

    Glass estimated that Lowry’s had been a customer of Newborn for

    five or six years at this point.         According to Glass, Keith

    Musante, the owner of Lowry’s, explained this decision by

    stating that “Mark Schneider is always talking about how his

    products are made in the U.S.A. at the SEAL meeting, in his

    presentations, and in sales calls and I have to support that.”

                                        10
Case 1:12-cv-02999-NLH-KMW Document 363 Filed 08/25/20 Page 11 of 108 PageID: 15994



    Glass testified that he observed a decrease in sales over the

    next few years until Lowry’s no longer purchased from Newborn.

    Glass testified that Lowry’s was not a customer of Newborn at

    the time of his testimony, but Newborn sold around $3,000 of

    products to Lowry’s in 2014 or 2015.

         Newborn filed this lawsuit in May 2012 and released a

    statement to the press shortly after.        This press release was

    picked up by several news outlets.       Lee testified that he

    noticed a change in the markings on Albion’s products following

    Newborn’s decision to file a lawsuit.        These changes will be

    described in greater detail below.

         Glass testified that Newborn experienced an increase in

    product sales to Canadian companies following the filing of this

    suit.   According to Glass, these customers explained that Albion

    was no longer issuing NAFTA certificates that entitled customers

    to a 6.5% tariff savings for products made in America.          Glass

    testified that Newborn’s sales to Aqua-Tech, a Canadian company,

    increased from $6,600 in 2011 to $44,000 in 2015.

         Albion’s independent sales representative, Dell Skluzak,

    testified that following this suit, he was able to sell to

    distributors that had previously been exclusive to Albion.

    Overall, Skulzak estimated he doubled his commissions between

    2012 and 2017.    Skulzak testified that the area he observed the

    highest increase in sales was in accessories, but he also saw an

                                        11
Case 1:12-cv-02999-NLH-KMW Document 363 Filed 08/25/20 Page 12 of 108 PageID: 15995



    uptick in sausage and cartridge guns.        Skluzak testified that

    during this time, Newborn only made small adjustments to its

    prices and sales force.

         Skluzak testified that he had unsuccessfully attempted to

    sell Newborn products to Giroux, a glazing contractor in the Los

    Angeles area.    According to Skluzak, Giroux would not consider

    Newborn products because they are made in China.         When Newborn

    sent Giroux samples, Skluzak testified that Giroux’s project

    manager threw the guns away.

         Skluzak also testified that during a sales pitch to Cade

    Company for Newborn accessories, a buyer told him that “because

    the Albion spatulas were made in America, his customers

    preferred them.”    Skulzak testified that a representative of

    Cade Company told him “all things being equal for a quality

    standpoint, they [Cade Company] would prefer to purchase

    American made, even if it was more expensive.”         Skluzak

    testified he then informed Cade Company that Albion’s spatulas

    were not in fact made in America.        Once Skluzak encouraged Cade

    Company to call Albion and confirm the origin of their spatulas,

    Cade Company began ordering spatulas from Newborn.

         In September 2012, Skluzak made contact with Midwest

    Sealant & Supply (“Midwest Sealant”) in Columbus, Ohio.          A

    Midwest Sealant employee expressed his surprise when he

    discovered a “Made in Taiwan” marking on Albion’s spatulas.

                                        12
Case 1:12-cv-02999-NLH-KMW Document 363 Filed 08/25/20 Page 13 of 108 PageID: 15996



    Skluzak testified that shortly after this conversation, Newborn

    received an order from Midwest Sealant that included spatulas.

         Around the same time, Skluzak also visited Triangle

    Fasteners, a large multi-state distributor that operates in the

    fastening and fire stop markets.         Skluzak testified that some

    Triangle Fasteners locations already purchased from Newborn, but

    this particular location typically did not.         During this

    meeting, Skluzak discussed that Albion spatulas were not marked

    as “Made in Taiwan.”     Since this meeting, Skluzak mentioned that

    Newborn has increased sales to Triangle Fasteners by about

    seventy-five percent.

         Skluzak also testified about several distributors who

    switched from having a close relationship with Albion to

    embracing Newborn following the filing of this suit.          These

    distributors included R.L. Wurz, Atlas Supply, Tom Brown,

    Constructions Sealants Specialist, Lowry’s, and S&S Sales.

         During his trial testimony, Lee also described the trends

    he identified in Newborn’s profits.         Lee identified a rise in

    sales between 2006 and 2007, which he attributed to joining the

    influential trade organization, the SEAL Group, noted above.            In

    2008, Lee testified that Newborn’s sales within the SEAL Group

    were around $367,000.     Newborn posted similar numbers in 2009

    ($361,000), 2010 ($375,000) and 2011 ($357,000).         In 2012,

    Newborn’s sales to the SEAL Group increased to $410,000.            This

                                        13
Case 1:12-cv-02999-NLH-KMW Document 363 Filed 08/25/20 Page 14 of 108 PageID: 15997



    number rose to $589,000 in 2013, $729,000 in 2014, $885,000 in

    2015, and topped a million dollars in 2016.

         Lee testified that in 2009, after the stock market crash,

    Newborn sold around $5.5 million of product.         In 2011, Newborn

    sold around $6.2 million.      In 2012, this number increased to

    $6.5 million.    Newborn’s sales continued to increase to $6.9

    million in 2013, $8 million in 2014, and $8.7 million in 2015.

    Lee testified that in 2016, Newborn sold around $9.3 million of

    products, which he estimated to be a 50% percent increase

    between 2011 and 2016.      During this time period, Lee testified

    that “the only major change in the marketplace that I observed

    was that Albion started marking some of its products in a

    different way.”

            2. Albion Engineering Company

         Albion is a New Jersey corporation established in 1929,

    with its principal place of business in Moorsetown, New Jersey.

    Before 2005, Albion was located in Philadelphia, Pennsylvania.

    Albion was purchased by F. Karl Schneider in 1929 and has been

    passed down through three generations of the Schneider family.

         Mark Schneider, the grandson of F. Karl Schneider, began

    working at Albion in 1988.      Schneider succeeded his father as

    president of Albion in 1999 and is now the company’s sole owner.

    In recognition of the Schneider family’s continued control over

    Albion, Albion described itself as a “third-generation American

                                        14
Case 1:12-cv-02999-NLH-KMW Document 363 Filed 08/25/20 Page 15 of 108 PageID: 15998



    manufacturer.”    Schneider’s wife, Lucinda Schneider is also

    employed by Albion.     It was evident from Schneider’s testimony

    that he is proud of the company history and its significant role

    in the early development of the caulk gun as an industrial tool.

      i.     The Evolution of Albion’s Manufacturing Process

           Albion manufactures and sells dispensing guns, parts, and

    accessories.    From 1929 until 2000, Albion manufactured all its

    guns and accessories in its Philadelphia, Pennsylvania plant.

    During this time period, Albion produced and sold its Deluxe,

    Special Deluxe, Plus, and Ultra dispensing guns, now known as

    the “Original Line.”     These products were stamped with the

    phrase “ALBION ENG. CO. PHILA. PA U.S.A.” starting in the 1930s

    and continued to be labeled this way into the twenty-first

    century.

           As early as September 1999, Albion’s Board of Directors

    began encouraging Albion’s new president, Mark Schneider, to

    pursue low cost overseas manufacturing alternatives for Albion’s

    price-sensitive items.     In May 2001, the Board identified

    imports from Asia as a top priority for Albion.         The Board

    articulated that its long-term business strategy was “to improve

    our gross margins with existing customers, then market growth

    and new market potentials.”      Because overseas importing was a

    top priority, Schneider testified that he conducted an extensive

    search for manufacturing partners.       Ultimately, Schneider and

                                        15
Case 1:12-cv-02999-NLH-KMW Document 363 Filed 08/25/20 Page 16 of 108 PageID: 15999



    Albion chose Asia Global as an agent to help identify

    manufacturers in East Asia.      In August 2001, Albion began

    partnering with Kent Bridge Enterprises (“Kent Bridge”) to

    manufacture Albion’s new products.        Kent Bridge is a Taiwanese

    company located in Taichung, Taiwan.

         In late 2001, Albion placed it first order for 20,000

    dispensing guns from Taiwan.      This initial order was for four

    models of dispensing gun, which Albion named the “B-line”:

    Albion B1, B-12, B-12Q, and B26.4        These models were comparable

    to other models Albion manufactured in its Philadelphia factory,

    namely Albion 139-3, 380-3, 350-5, and 340-3.

         By September 2002, Schneider reported to the Board that

    Albion was seeing a decline in its sales of the core dispensing

    guns.   Schneider further reported that this decline in sales was

    offset by an increase in sales of Albion’s B-line guns.          Albion

    then entered the next phase of its mission to improve profits:

    moving production of high-volume products overseas.          In June

    2002, Albion’s Board recommended realizing this goal by March

    2003.




    4 During trial testimony, Kenneth Becker, an engineer at Albion,
    described these products as follows: B1 is a “skeleton gun for
    1/10th gallon cartridge. B12 is another cartridge tool for 1/10th
    gallon. B12Q is for a quart size cartridge and B26 is for 1/10th
    gallon cartridge, a cartridge tool.”
                                        16
Case 1:12-cv-02999-NLH-KMW Document 363 Filed 08/25/20 Page 17 of 108 PageID: 16000



         On May 20, 2003, Albion began sending gripping plate and

    release plate handle components to Taiwan.        These parts were

    produced in Albion’s manufacturing facility in Philadelphia.

    Once produced, these parts were assembled into handle assemblies

    in Taiwan before being re-imported for final assembly with a

    barrel and other components back in Albion’s Philadelphia plant.

    Ultimately, these components were used in Albion’s Original Line

    of Special Deluxe Guns.     Albion also began supplementing its

    stock of barrels for sausage and bulk guns with barrels made in

    Taiwan.

         In 2005, Albion expanded this process of exporting and then

    re-importing handle assemblies to its Original Line of Deluxe

    guns.   As of November 2005, Albion also began importing caulking

    knives from Taiwan.     Around this time, in January 2005, Albion

    also moved from its location in Philadelphia, Pennsylvania, to

    Moorsetown, New Jersey.

         In June and December 2008, Albion began importing its

    Classic and Streamline Spatulas.5        Starting in 2008, Albion also

    began importing handle assemblies that were loosely connected to

    a barrel.   According to Becker, these loosely assembled guns

    “need[ed] adjustment, lubrication” but were otherwise complete




    5 Albion’s Classic spatulas are made of wood and are also
    referred to as Model 258. Albion’s Streamline Spatulas are made
    of metal and are also referred to as Model 958.
                                        17
Case 1:12-cv-02999-NLH-KMW Document 363 Filed 08/25/20 Page 18 of 108 PageID: 16001



    when imported.    These handle assemblies were used in a limited

    number of Special Deluxe sausage and bulk guns.         Albion’s

    Original Line Plus and Ultra guns included handle assemblies

    that were made only in Albion’s U.S. plant without any imported

    components.

          In March 2011, Schneider sent a letter to Albion’s

    distributor customers.     In this letter, Schneider acknowledged

    that “[o]ur competitor [Newborn] began offering look-alike DL-

    45s and DL-59s [Albion Special Deluxe guns] earlier this year.”

    According to Schneider’s letter, Albion felt “strongly that

    these will not improve your ability to service your customer”

    and warned that “[i]nferior tools will cause problems and hurt

    your reputation.”     Schneider’s letter continued on to refer to

    Newborn guns as “knock-off guns” and “imitations” of Albion

    guns.     Ultimately, Schneider offered to replace Newborn guns for

    Albion’s comparable products.

        ii.   Albion’s Labels and Marketing Practices

          Schneider testified that it was his belief that it was

    appropriate to identify products as being “Made in America” if

    over fifty percent of the cost of the tool were incurred within

    the United States.6    Schneider also testified that he did


    6 ECF No. 315 at 32 (“I felt that as long       as we put more than 50
    percent of the cost into the tools in the       States, we were okay.
    And, of course, I was being advised by my       agent, and that really
    was about it.”). When pressed, Schneider        had no explanation of

                                        18
Case 1:12-cv-02999-NLH-KMW Document 363 Filed 08/25/20 Page 19 of 108 PageID: 16002



    assessments of his products and their manufacturing costs to

    ensure that Albion met this standard for labeling items as “Made

    in America.”    Schneider’s formula for calculating production

    costs included labor, overhead at the manufacturing plant, items

    made in the United States, and post-production packaging.           Using

    this formula, Albion decided to stop applying a “Made in the

    U.S.A.” label to its guns with imported subassemblies in 2008.

    Albion’s Original Line

         Albion’s Plus and Ultra guns were labeled “Made in the

    USA.”   As mentioned above, Albion has stamped its Deluxe and




    where there this formula came from or why he felt it justified
    the continued use of a “Made in America” label. Nor did Albion
    introduce any hard calculations or other evidence of how this
    formula was actually applied to particular products or lines of
    product. See ECF No. 316, at 92-105; see also ECF No. 342, at
    61-62 and ECF No. 342, at ¶¶ 125-26. It appears to have been
    either an ad hoc, or worse post-hoc, attempt to create the
    illusion that Albion’s imprecise and at times indiscriminate use
    of “Made in America” was a good faith mistake. The Court
    concludes on the testimony as a whole, as set forth in more
    detail in this Opinion, that at least up through the filing of
    this case, and as it related to export certificates up through
    the trial testimony in this matter, Albion lacked any systematic
    or disciplined program designed to insure that its products met
    Department of Homeland Security marking requirements, that its
    export certificates were truthful, or that its website and
    product literature regarding foreign-made products sold
    domestically adequately and accurately revealed the country of
    origin. Rather, the Court concludes Albion deliberately kept
    its head in the sand content to free-ride on, and at times
    promote, the false illusion that it was a purely “Made in the
    USA” company.

                                        19
Case 1:12-cv-02999-NLH-KMW Document 363 Filed 08/25/20 Page 20 of 108 PageID: 16003



    Special Deluxe guns with the phrase “ALBION ENG. CO. PHILA. PA.

    U.S.A.” since the 1930s.

         In March 2004, Schneider discussed the labels on Albion’s

    Special Deluxe guns with Asia Global.        During this

    correspondence, Schneider wrote “Albion label – made in U.S.

    problem, we need to check.      We will install label on all tools

    until resolved.”    Schneider testified that he may have checked

    with Asia Global because they were Albion’s agent and more

    experienced with importing.

         Once Albion began exporting certain aspects of its

    manufacturing process for Special Deluxe guns, some, but not

    all, Special Deluxe guns with imported handle assembles

    including dummy rods without an attached barrel were marked

    “Made in USA.”    Albion contends that from February 2008 forward,

    all “Made in USA” statements were removed from Albion’s Special

    Deluxe guns.

         According to trial testimony from Robert Reynolds, Albion’s

    marketing and business manager, Albion sells around 45,000

    Special Deluxe guns per year, over half of which are steel

    barrel bulk guns.    Reynolds testified that Albion’s Special

    Deluxe sausage and cartridge guns represent less than fifteen

    percent of Albion’s Special Deluxe guns, or around 5,000 guns

    per year.



                                        20
Case 1:12-cv-02999-NLH-KMW Document 363 Filed 08/25/20 Page 21 of 108 PageID: 16004



    The B-Line

         Albion introduced its B-line of products in 2001.           In June

    2002, Albion posted an announcement on its website regarding the

    introduction of the B-line.      This announcement stated, “it took

    over 2 1/2 years to find an overseas manufacturing partner that

    could meet our quality and production standards.”         This

    announcement further identified the B-line products as “low-cost

    imports.”    Albion referenced the B-line again when it posted a

    blog update on January 1, 2005.       This blog described the B-line

    as “built overseas to our specifications and offer[ing] a rugged

    tool with the cost of an import.”        This post remained available

    on the subsequent versions of the Albion website.         Other than

    this announcement, Albion did not initially advertise the B-line

    in its handbooks and used separate sell sheets for the B-line.

         When Albion first produced the B-line, the products were

    marked with a gold and black sticker reading “Made in Taiwan” on

    the recoil plate.    Schneider testified that a distributor told

    him that the gold sticker was “loud” and asked if Albion would

    consider using “something that’s not that loud.”         Schneider

    testified that he knew Albion was “bound by law” to display the

    made in Taiwan label, but was not positive which law set out any

    specific requirements.     Schneider testified that he did not

    consider taking “Made in Taiwan” off the tool, but instead

    Albion “did homework on this” and chose to stamp the recoil

                                        21
Case 1:12-cv-02999-NLH-KMW Document 363 Filed 08/25/20 Page 22 of 108 PageID: 16005



    plate of the B-line guns instead.        By December 2002, Albion

    switched to using a no-contrast stamp on the B-line’s recoil

    plate.    In an email to a distributor in August 2003, Schneider

    described this stamp as “out of the way, difficult to see” and

    speculated that he thought the distributor “would be pleased.”

         In March 2004, Albion instructed its Taiwanese

    manufacturer, Kent Bridge, to print “75 Year History – USA

    Manufacturer and Designer” on the MCU of the B-Line cartridge

    guns.    Albion did not apply this statement on the other guns

    included within the B-line.      This statement was updated in July

    2011 to read “80 Year History – USA Manufacturer and Designer.”

    Around December 12, 2012, Albion removed this statement from the

    B-line cartridge guns.

         In 2005, Albion again changed the markings on the B-line.

    This time, Albion opted to use a hang tag that contains a Taiwan

    mark on one side and a barcode and lubricating instructions on

    the other.    This tag was made of laminated material and is

    attached to the gun by a plastic security ring that runs through

    a hole in the top of the handle assembly.        During his trial

    testimony, Becker testified that the hang tag could be removed

    and that customers would likely remove it before use.          According

    to Albion, this hang tag was considered “an essential part of

    the tool before it is sold” and Albion definitely did not want

    the hang tag removed before sale.        When Albion implemented this

                                        22
Case 1:12-cv-02999-NLH-KMW Document 363 Filed 08/25/20 Page 23 of 108 PageID: 16006



    change, it also asked Kent Bridges to remove their information

    from the B-line products.      With the hang tag and the Kent

    Bridges markings removed, nothing on the dispensing gun

    identifies the product as originating from overseas.7

         Presently, Albion uses a metal stamp on the recoil plate of

    the B-line tools to indicate that these tools are made in

    Taiwan.   Reynolds testified that Albion sells between 75,000 and

    100,000 B-line sausage guns per year.        In contrast, Reynolds

    explained that Albion’s B-line bulk gun sales were “low, a

    thousand, a couple thousand per year.”

    Albion Accessories

         As detailed above, Albion began producing its accessories

    in Taiwan starting in 2008.      Albion’s Taiwan-made knives and

    spatulas were packaged in individual poly bags.         Multiple poly

    bags were then placed inside boxes.       These boxes of poly bags

    containing Albion accessories were then placed inside a larger

    carton that was labeled “Made in Taiwan.”        When Albion’s Classic

    Spatula was first imported, there was no country of origin




    7 Of course, it makes common sense, and this Court concludes on
    this basis alone, that users of the B-Line guns would remove the
    hang tags before use or that they would fall off during
    prolonged use. Absent the hang tag, no other markings indicated
    a foreign origin. Anyone examining the tool in such a condition
    post-sale and examining the banner sticker on the MCU would
    easily be misled into believing the product was domestically
    produced.
                                        23
Case 1:12-cv-02999-NLH-KMW Document 363 Filed 08/25/20 Page 24 of 108 PageID: 16007



    designation on the product.      Later, Albion began burning and/or

    etching “Taiwan” into the handles of its spatulas.

         Albion Bulletins 297, 297B, 297C, and 297D advertise both

    the Classic and Streamline spatulas.       Bulletin 297 does not

    contain a country of origin representation.        Bulletin 297B

    advertises the Streamline Spatulas as “Made in the USA” and

    features and American flag in the background.         Reynolds

    testified that Bulletin 297C was “very similar” to Bulletin

    297B.   Bulletin 297D makes no reference to “Made in America.”

    According to Reynolds, Bulletin 297D was created in 2001 and is

    “primarily geared towards the distributors.”

         Prior to 2008, Albion distributed sell sheets with its

    Classic Spatulas.    This sell sheet featured an American flag and

    the claim “Made in USA.”      Schneider testified that when Newborn

    copied Albion’s Classic Spatula, Albion “had no way of at least

    differentiating our tools from theirs, so we put an American

    flag on the sell sheet and pushed it until we decided to move it

    to Taiwan.”    Once Albion began importing its accessories, Albion

    stopped distributing this sell sheet with its accessories.

    Albion’s Website

         Albion has used several different versions of its website,

    each of which includes different content and statements relevant

    to this case.    In 2004, Albion’s website contained a page

    entitled “The Albion Difference.”        On this page, Albion included

                                        24
Case 1:12-cv-02999-NLH-KMW Document 363 Filed 08/25/20 Page 25 of 108 PageID: 16008



    eight bullet points, the first of which read: “All our

    dispensing products and accessories are designed and

    manufactured in the USA, from our location in Philadelphia,

    Pennsylvania.”    In total, the 2004 website contains 600-700

    pages.

         Albion updated its website in 2007.        Part of this update

    included changes to the “Albion Difference” page.         This page was

    updated to read: “all of our dispensing gun products and

    accessories are designed and manufactured in the USA, from our

    location in Philadelphia, Pennsylvania.”        (emphasis in

    original).   The Court notes that at this point in time, Albion

    had moved its manufacturing facilities from Philadelphia,

    Pennsylvania to Moorsetown, New Jersey.        The 2007 website also

    contains 600-700 pages.

         Albion again updated its website in August 2010.          At this

    point, Albion retired its 2004 website.        The general statement

    found on Albion’s “Albion Difference” page was updated to read:

    “All of our dispensing gun products and accessories are designed

    in the USA, from our location near Philadelphia, Pennsylvania.”

    The 2010 website contains 650-675 pages.

         At various times, Albion has had its other advertising

    materials available for download from its website.




                                        25
Case 1:12-cv-02999-NLH-KMW Document 363 Filed 08/25/20 Page 26 of 108 PageID: 16009



    Albion’s Sell Sheets, Catalogs, Owners Guide, Bulletins, and
    Other Publications

         Albion differentiates between its B-line and Original Line

    products in its advertising literature and internal

    documentation.    However, according to Albion, “Albion did not

    actively change the Owner’s Guide or other advertising material

    individual boxed with Albion’s Original Line of guns.”          Albion

    did not include these materials with its B-line guns.

         Schneider testified that Albion’s catalog “contains

    information to help distributors and end-users select an

    appropriate drive system for their product or project.”           Catalog

    268, which was available to download from the Albion website,

    contains the statement “All Albion Products are Made in America”

    in the bottom right-hand corner of its cover.         Catalogs 255B,

    257C, and 262A, which were also available to download from

    Albion’s website, contains a logo with Albion’s name and logo

    and “Made in America” underneath it.        A similar logo also

    appears on Albion Bulletin 211C.         Catalogs 267A and 267E feature

    the Albion logo, website address, and the claim “All Albion

    Products are Made in America.”      Catalog 267E also lists Albion’s

    location as Philadelphia, Pennsylvania.        Catalogs 267E and A

    were included with Special Deluxe and Deluxe dispensing guns

    until January 2009.




                                        26
Case 1:12-cv-02999-NLH-KMW Document 363 Filed 08/25/20 Page 27 of 108 PageID: 16010



         Albion began using Catalog 333 on January 21, 2009.

    According to Reynold’s trial testimony, Catalog 333 is “full of

    special nozzles, other specialty tools.”        This catalog also

    includes the B-line tools, which it identified as “USA

    engineered with the savings of an import.”        This Catalog stated

    that “Albion is a third generation American manufacturer.”

    Unlike previous Albion catalogs, Catalog 333 does not include

    the statement “All Albion Products are Made in America.”

         Reynolds testified that he recalled Albion announcing

    Catalog 333 and implying that Albion’s distributors should

    discard old catalogs like Catalog 267E.        According to Reynolds,

    Albion stated this message more explicitly later on, but

    acknowledged that “[i]t always takes a while for distributors to

    change over.”    Reynolds testified that Albion would occasionally

    contact its distributors directing them not to use outdated

    materials “but there’s not a regular program” for doing so.

    Albion shipped dozens of these catalogs to its distributers in

    boxes reading “Take One.”      Reynolds testified that these boxes

    were “designed to sit on the shelf or the counter of a

    distributor and encourage customers to pick up a copy of our

    catalog when they’re there purchasing other things.”          Between

    2011 and 2012, Reynolds estimated that Albion shipped 600 boxes,

    containing 7,200 copies of this catalog to its distributors.



                                        27
Case 1:12-cv-02999-NLH-KMW Document 363 Filed 08/25/20 Page 28 of 108 PageID: 16011



         Bulletin 281A is a new product announcement for Albion

    Commodity Cartridge and Sausage guns.        The product announcement

    describes the products and states “Only Albion gives you both—

    our line of U.S. manufactured professional tools as well as

    commodity guns . . .”     On the reverse of this announcement,

    Albion describes itself as a “third generation American

    manufacturer.”    Bulletin 281C announces the redesigned B-line

    guns and compares Albion’s B-line to European and Asian imports.

    This bulletin does not mention that the B-line guns are also

    Asian imports.

         Bulletin 298 highlights Albion’s firestop products,

    emphasizing that Albion has the largest line of products that

    can be adapted for firestopping.         This bulletin does not include

    any “Made in USA” claims and identifies Albion’s B-line guns as

    “built overseas” and offering the “cost savings of an import.”

         Albion’s Owner’s Guide includes the statement “All Albion

    products are made in America” on the bottom of one page.          This

    guide provides instructions for users on how to convert and

    adjust Albion’s cartridge and bulk guns.        The Albion Owner’s

    Guide is included with every Deluxe and Special Deluxe

    dispensing gun.    However, because these instructions do not

    apply to B-line users, the Owner’s Guide is generally not

    distributed with B-line guns.      Albion updated its Owners Guide



                                        28
Case 1:12-cv-02999-NLH-KMW Document 363 Filed 08/25/20 Page 29 of 108 PageID: 16012



    to reflect it had relocated to Moorestown, New Jersey but did

    not modify any other elements of the Owner’s Guide at that time.

         Albion also produced carton labels for the outside of

    virtually all individually boxed dispensing guns.         According to

    Reynolds, these labels “show some popular accessories . . . that

    caulkers need to perform their jobs.”        Reynolds further

    testified that these labels are meant to target end users,

    though distributors would also see it as well.         This label does

    not include a country of origin claim.

    NAFTA and FTC Certification

         In some cases, Albion’s customers requested a North

    American Free Trade Agreement (“NAFTA”) certificate of origin

    from Albion.    Rachel Lelionis, an employee in Albion’s customer

    service department, testified that her role sometimes included

    issuing these certificates of origin.        Lelionis testified that

    Albion received between fifteen and twenty requests for NAFTA

    certificates of origin per year.

         Lelionis testified that she did not conduct any independent

    research as to what NAFTA required for these certificates, but

    instead relied on training from a coworker.        These certificates

    read “Meets FTC all or virtually all made in U.S.A. eligibility

    requirements.”    Lelionis testified that she did not know what

    the FTC is or what it requires in terms of product labeling.

    Lelionis testified that her understanding of which companies

                                        29
Case 1:12-cv-02999-NLH-KMW Document 363 Filed 08/25/20 Page 30 of 108 PageID: 16013



    needed these certificates were “any company in Canada or Mexico

    needs the certificate of origin in order for the products to

    ship to their locations.”      She testified that no one at Albion

    explained the purpose of these certificates to her, but that a

    customer had informed her these certificates were necessary for

    clearing customs.

         According to Lelionis, Albion could produce these

    certificates itself, but it would also receive forms from

    customers and complete them.      Lelionis also testified that she

    would not fill out all portions of the form herself but would

    instead receive partially completed forms from other Albion

    employees.   For instance, Lelionis testified she would not fill

    out the tariff classification portions of these NAFTA

    certificates herself, but either did not alter the number

    already filled in or left the space blank for someone else to

    fill in.

         Newborn introduced into evidence a certificate of origin

    signed by Lelionis for the Minnesota Mining and Manufacturing

    Company (“3M”), dated August 22, 2008.        This certificate

    included the statement “The supplier also agrees to promptly

    notify 3M company in writing of any change in the country of

    origin for an end product listed below.”        Lelionis could not

    recall a time that Albion issued subsequent notice about a

    change in country of origin.      Schneider also could not recall an

                                        30
Case 1:12-cv-02999-NLH-KMW Document 363 Filed 08/25/20 Page 31 of 108 PageID: 16014



    instance where Albion had withdrawn a certificate of origin.           On

    this certificate, Lelionis testified that she had indicated

    “yes” on the certificate, signifying that Albion’s product met

    the FTC’s “all or virtually all” made in U.S.A. standard.

    Reynolds acknowledged that this information provided to 3M was

    false.   Newborn also introduced a NAFTA certificate Albion

    issued to McMaster-Carr with similar issues as the 3M

    certificate discussed above.      Lelionis also testified that two

    Canadian companies, Construction Distribution and Supply and

    Jamac Sales, also requested NAFTA certificates from Albion about

    once per year.

         Lelionis testified that she began changing the country of

    origin references when Albion began importing in Taiwan.

    Lelionis further testified that she knew the B-line guns to be

    made in Taiwan.    She further testified that her understanding

    was that Albion had never imported any products from Taiwan

    other than the B-line and the Viper line.

         Newborn introduced several other certificates of origin

    signed by Albion in 2015 and 2017.8       Schneider testified he did

    not consider these to be certificates of origin for NAFTA, but

    instead generic certificates of origin.


    8 These certificates were issued to Carlisle SynTec (based in
    Carlisle, Pennsylvania), Coastal Construction Products (based in
    Jacksonville, Florida), Ellsworth Adhesives, Lawson Products,
    and Nuco (based in Guelph, Canada).
                                        31
Case 1:12-cv-02999-NLH-KMW Document 363 Filed 08/25/20 Page 32 of 108 PageID: 16015



    Albion’s Communications Regarding its Country of Origin
    Designation

         Albion received feedback about the labeling on its B-line

    and adjusted these labels.      Albion regularly communicated with

    its customers several times about its products and their labels.

         In August 2004, Albion’s board member, Louis Matlack shared

    his concerns about some of the content of Albion’s catalog.           In

    an email Matlack stated “I’m concerned about the statement on

    page 3 – ‘all Albion products are made in America’ . . .”

    Matlack continued, “I assume there is some truth to this

    statement.   I wonder how you can acknowledge your import

    business which I believe will have to continue to grow.”

    Matlack testified that he could not recall receiving a response

    to this email.    When discussing the 2004 website and its

    statement that “All of our dispensing products and accessories

    are designed and manufactured in the U.S. from our location in

    Philadelphia, Pennsylvania,” Matlack also testified that he was

    “probably . . . concerned that maybe this was overbroad.”

    Matlack testified he could not remember any specific actions

    being taken in response to these concerns.

         In November 2004, Dan Sweeney, an employee at Millennium

    Adhesives (“Millennium”), contacted Albion about a batch of B-26

    guns.   Millennium Adhesives is an adhesives retailer in the

    roofing industry.    Sweeney’s email referred to “the Taiwan-


                                        32
Case 1:12-cv-02999-NLH-KMW Document 363 Filed 08/25/20 Page 33 of 108 PageID: 16016



    stamped B26T1500 (USA) guns” and informed Albion that “[w]e have

    all decided that all of these guns need to be returned to have

    the latch plate replaced.”      Schneider testified that these guns

    were stamped with “Taiwan” on the body of the gun.          Sweeney’s

    email further detailed that Millennium Adhesives “need[ed]

    applicators that we can sell as being made in the U.S.A.”

    Albion replied to Sweeney that it would “replace quote, made in

    Taiwan recoil plates with a no-labeled recoil plate.          The cost

    for the rework will be a not-to-exceed $2.48 per unit.”

    Millennium then shipped these products back to Albion.          Albion

    in turn completed the rework with unstamped recoil plates that

    were made in Taiwan.     Schneider testified that Albion did not

    seek legal counsel about the legal issues surrounding

    Millennium’s request.

         In 2006, Albion customized a B-12 cartridge gun for an

    adhesive manufacturer called Top Industries.         In the course of

    customizing these cartridge guns, Top Industries requested that

    the “Made in Taiwan” mark be “move[d] to an obscure segment of

    the box.”   Albion agreed to “over label” its products for Top

    Industries, meaning it placed a Top Industries label over the

    Albion information originally printed on the boxes.          In addition

    to Top Industries, Reynolds testified that Albion would also

    over label for Saint Gobain, a French adhesive manufacturer that

    distributes in the United States.        Reynolds testified customers

                                        33
Case 1:12-cv-02999-NLH-KMW Document 363 Filed 08/25/20 Page 34 of 108 PageID: 16017



    would request that Albion over label their products because

    “customers have a desire to make the product appear as their

    own.”   According to Reynolds, over labelling could also be

    achieved by painting over the markings printed on a box.

         In March and April 2007, Hilti contacted Albion about the

    label on cartons of Albion Special Deluxe guns.         Hilti is a

    Liechtenstein based company.      Reynolds testified that Hilti

    would supply Albion with the labels for the cartons of Special

    Deluxe guns.    These labels included a “Made in USA” claim, which

    Reynolds acknowledged was “an oversight on [his] part.”            When

    Hilti contacted Albion to change these labels, Hilti stated that

    a part number was incorrect, and Albion made the requested

    change but did not alter the Made in USA claim.         Reynolds

    testified that Hilti likely “made an assumption” about the

    origin of Albion tools, but also acknowledged that Hilti relied

    on Albion for this information.

         In September 2008, Albion also applied a label created by

    3M to its Special Deluxe Sausage guns.        These guns are

    individually boxed and contain an “inner case label.”          This

    label includes a “Made in U.S.A.” claim.        Reynolds acknowledged

    that these guns did contain foreign content at this time.           These

    Special Deluxe Sausage guns also contained a “master case label”

    that also read “Made in the U.S.A.”       Reynolds characterized the

    inclusion of a “Made in U.S.A.” claim on both the inner case and

                                        34
Case 1:12-cv-02999-NLH-KMW Document 363 Filed 08/25/20 Page 35 of 108 PageID: 16018



    master cases labels as “an oversight on this one item that was a

    special one-time promotion.”      According to Reynolds, 3M buys a

    variety of Albion guns, most of which are from Taiwan and

    labeled as such.

         When asked if similar oversights had occurred in other

    situations, Reynolds testified that Hilti and 3M present unique

    situations where customers supply Albion with artwork.          Reynolds

    testified that typically Albion supplies artwork and labelling

    for its products.

         In 2009, Albion paid for an advertisement in ABC Supply’s

    catalog.   As will be discussed below, ABC Supply is a

    distributor with around 900 retail locations.         Albion paid

    $5,000 for a two-page advertisement.       In this advertisement,

    Albion identified model 139-3, a Deluxe gun, and four Special

    Deluxe models (380-5, DL59T13, DL45T13, DL45T14) as being “Made

    in the USA.”    Schneider also communicated to ABC supply that it

    could place “Made in USA” labels on all Albion’s tools.9          In this




    9 Plaintiff and Defendant disagree about the proper
    interpretation of Schneider’s sentence in this email. Newborn
    emphasized Schneider’s use of the term “ALL” to mean he was
    encouraging ABC Supply Co. to label all of Albion’s products as
    Made in America. Albion contends that Schneider emphasized that
    ABC Supply Co. could label ALL “Albion” products as made in
    America. According to Albion, by putting the term Albion in
    quotation marks, Schneider was conveying to ABC Supply Co. that
    he meant only Albion’s original line, not Albion’s B-line
    products. The Court credits Newborn’s interpretation of
    Schneider’s statement.
                                        35
Case 1:12-cv-02999-NLH-KMW Document 363 Filed 08/25/20 Page 36 of 108 PageID: 16019



    email, Schneider noted that model 139-3 was the only tool with

    significant overseas costs.      He also stated that he would want

    an additional $3.96 if ABC elected to put “Made in USA” on it.

      iii. Albion’s Actions Since the Filing of This Suit

         Albion contends that it has ceased most, if not all of the

    conduct Newborn relies on in this suit.        Albion has since

    removed the “Made in USA” claims from its Plus and Ultra guns.

    Lelionis testified that Albion has stopped issuing certificates

    of origin but did not offer insight into why.

         Reynolds testified that once this suit had been filed,

    Albion began prioritizing asking distributors to take products

    labeled “Made in U.S.A.” down.      According to Reynolds, Albion

    had been providing replacement products to distributors on a

    case-by-case basis prior to this lawsuit.        Reynolds acknowledged

    that “some [distributors] comply, others do not.”         Reynolds also

    stated that Albion has been replacing certain guns with newer,

    differently marked products on a case-by-case basis.          Becker

    testified that Albion stopped including its Owner’s guide in

    boxes with its products.

         In June 2012, the U.S. Customs and Border Protection Agency

    issued a “Notice to Mark” regarding the hang tag on Albion’s B-

    line dispensing guns.     This notice acknowledged the presence of

    the hang tag on Albion’s B-line guns but stated that it was “not

    in close proximity to line stating USA Manufacturer and

                                        36
Case 1:12-cv-02999-NLH-KMW Document 363 Filed 08/25/20 Page 37 of 108 PageID: 16020



    Designer.”    The U.S. Customs and Border Protection Agency also

    remarked that the hang tag is not required on all future

    shipments, but instead considered “optional to importer.”            In

    response to this notice, Albion began putting a “Made in Taiwan”

    sticker on the handle of its B-line product as it had done

    before.    This sticker, unlike the previous sticker applied to

    the B-line guns, was white with black lettering.         Schneider

    testified Albion also “reworked all of [its] inventory” in

    response to this notice.

      B. Relevant Non-Parties

         The Court heard testimony from multiple other actors within

    the manual caulking gun market.       These witnesses included

    representatives from competitor companies and customer

    distributors.    A brief description of these relevant non-party

    witnesses is offered below.

              1. Competitors

    Cox North America

         Cox North America (“Cox”) competes against both Newborn and

    Albion in the industrial/professional market.         Primarily, Cox

    distributes cartridge and aluminum barrel dispensing guns as

    well as a limited number of sausage guns.        Unlike Newborn and

    Albion, Cox does not produce steel barrel dispensing guns.           Cox

    manufactures its products in England and distributes them in the

    United States, Japan, and Australia, among other places.          Cox

                                        37
Case 1:12-cv-02999-NLH-KMW Document 363 Filed 08/25/20 Page 38 of 108 PageID: 16021



    was a pioneer in the market, creating aluminum handle guns in

    the 1980s or 1990s.     As a result of this innovation, the parties

    agree that Cox dominated the industrial/professional market

    until 2000.

         According to Lee, Newborn had more success competing

    against Cox than Albion when it entered the

    industrial/professional market.       Lee testified that Cox’s guns

    lack some of the features that Newborn offers on its cartridge

    guns.   Lee further explained that as a general matter, Cox’s

    products are more expensive than Newborn’s.        Albion also

    explains Newborn’s success competing against Cox by asserting

    that because Cox does not produce steel barrel dispensing guns,

    Cox lacks a full line of products and is less attractive to

    customers who require bulk dispensing guns.

         Furthermore, Albion asserts that at least some number of

    customers have chosen to purchase Cox’s products because of its

    superior quality.     The Court heard deposition testimony from

    Victoria Eyde, Cox’s Chief Operating Officer, that customers

    have told her that they prefer Cox dispensing applicators over

    some of its competitors based on quality.        Cox is not a member

    of several trade groups that Albion and Newborn participate in.

    Tiger Enterprises/Kenmar

         Since the early 1990s, Tiger Enterprises has sold a line of

    sealant dispensers under the “Kenmar” name.        Kenmar makes

                                        38
Case 1:12-cv-02999-NLH-KMW Document 363 Filed 08/25/20 Page 39 of 108 PageID: 16022



    industrial bulk manual dispensing guns with steel barrels and

    steel handles.    A vast majority of Kenmar’s parts are made in

    Tiger Enterprises’ Connecticut factory.        The parties do not

    agree whether Tiger Enterprises/Kenmar competes with Albion and

    Newborn in the manual dispensing gun market.         Newborn contends

    that Tiger Enterprises/Kenmar had stopped its efforts to attract

    customers away from Albion and Newborn.        In contrast, Lance

    Florian, a fifty percent owner of Tiger Enterprises, identified

    Cox, Newborn, and Albion as Tiger Enterprises’ competitors

    during his deposition testimony.

         Florian testified that Tiger Enterprises/Kenmar could not

    compete with the price of imports but were instead “looking for

    people that were looking for American-made stuff.”          Florian

    testified that “there’s some people that do believe that made in

    American is better.”     Florian also testified that customers

    often associate durability and quality with country of origin.

    As such, Florian testified that Tiger Enterprises received

    inquiries from customers looking for caulking guns made in

    America.   According to Florian, some customers are willing to

    pay up to fifteen percent more for a product labeled as “Made in

    USA.”   Florian also acknowledged that in his experience, he

    found that durability and quality may be more important factors

    than country of origin for dispensing gun customers.



                                        39
Case 1:12-cv-02999-NLH-KMW Document 363 Filed 08/25/20 Page 40 of 108 PageID: 16023



    Kroger, Wellmade, Z-Pro, Dripless, Viking, Hyde, Sherwin
    Williams, Durango, Great American, and Tajima etc.

         Over the course of the trial testimony, various witnesses

    identified several other competitors in the dispensing gun

    market.    Some, like Viking, have ceased to exist.       Some, like

    Kroger, are difficult to find in the American market.          Some,

    like Tajima, are not based in the United States.

              2. Trade Groups

         Albion and Newborn both participate in various trade

    groups.    Lee testified that Newborn generally offers special

    pricing to members of these trade organizations.

    The SEAL Group

         The Sealant Engineering and Allied Lines Group, or SEAL

    Group, is a trade organization comprised of the twenty biggest

    sealant distributors in the United States.        Typically, SEAL

    Group members serve large construction projects such as

    skyscrapers, stadiums, and parking lots.

         Both Newborn and Albion are members of the SEAL Group and

    represent the only caulking gun manufacturer members of the

    group.    Cox is not a member of SEAL.     Schneider referred to SEAL

    Group members as “blue chips” because of Albion’s longstanding

    relationships with the members.       Lee testified that members of

    the SEAL Group were “like family” and that the Group met twice a

    year.    Lee also testified that he made an announcement at a SEAL


                                        40
Case 1:12-cv-02999-NLH-KMW Document 363 Filed 08/25/20 Page 41 of 108 PageID: 16024



    Group meeting that Newborn was pursuing a lawsuit against Albion

    for Lanham Act violations.

    SWRI

           The Sealant Waterproofing and Restoration Institute, SWRI,

    is an organization of caulking contractors or seal and

    waterproofing contracts.      SWRI has between 300 and one thousand

    members.    Newborn and Albion are both members of SWRI.

           After an SWRI meeting in March 2009, Reynolds took notes

    about potential customers he met with.        These notes included a

    discussion Reynolds had with David Crawford of Crawford

    Construction.    Crawford is not a direct purchaser or Albion

    products, but does purchase Albion products through

    distributors.    During this conversation Crawford mentioned to

    Reynolds that he had received more than a dozen free Newborn

    guns.    Reynolds testified that he told Crawford that Newborn

    guns were made in China.      Reynolds further testified that

    Crawford replied, “[t]hat’s how we got in this economic mess.”

    In his notes, Reynolds remarked that “Made in U.S.A. could

    become even more important during this economy.”

           During this conversation, Reynolds did not tell Crawford

    that Albion’s Special Deluxe bulk gun included foreign content.

    Reynolds further acknowledged that when Crawford received

    Albion’s Special Deluxe bulk gun, Crawford would have received

    an Albion catalog bearing the phrase “All Albion products are

                                        41
Case 1:12-cv-02999-NLH-KMW Document 363 Filed 08/25/20 Page 42 of 108 PageID: 16025



    made in America.”    Reynolds agreed that this statement was not

    accurate but did not agree that Crawford would have been

    deceived by Albion’s material or his conversation with Reynolds.

    When asked about this conversation during his testimony,

    Reynolds acknowledged that a “Made in USA” claim plays a role in

    purchasing decisions, though this role may vary from individual

    to individual.

    Sphere 1

         Sphere 1 is a trade organization comprised largely of

    Specialty Tools & Fasteners Distributors Association (“STAFDA”)

    members that operates as a buying group whose members are

    encouraged to buy from manufacturer-members of the group.

    Reynolds testified that Albion had tried to join Sphere 1

    several times.    In a 2011 email, Albion communicated to Sphere 1

    that Albion was an American manufacturer.        Reynolds testified

    that at this time Newborn was already a member of Sphere 1.

    Accordingly, Reynolds testified that Albion attempted to

    distinguish itself from Newborn by emphasizing that they “are

    not just a distributor” but also manufacture their products.

    ACDI, Reliable, STAFDA

         Over the course of many days of trial testimony, the

    witnesses discussed numerous other trade organizations in which

    Newborn and Albion participate.       Associated Construction

    Distributors International, ACDI, is a trade organization of

                                        42
Case 1:12-cv-02999-NLH-KMW Document 363 Filed 08/25/20 Page 43 of 108 PageID: 16026



    industrial and construction distributors that operates as a

    buying group.    Reliable, like ACDI, is a buying group.        STAFDA,

    is a trade organization of heavy-duty construction supply houses

    that carry industrial dispensing guns.        Newborn is a member of

    STAFDA.

              3. Distributors

         Both Newborn and Albion rely on distributors to sell their

    products.    According to Reynolds, Albion has input into how the

    displays appear in stores and can encourage distributors to

    display certain items.      Reynolds further testified that Albion

    provides certain point of sale materials to distributors and

    that some distributors take requests, while others do not.

    ABC Supply Co. Inc.

         ABC Supply Co., (“ABC Supply”) is a nationwide distributor

    with approximately 900 retail outlets.        ABC Supply sells roofing

    products and roofing-related products, including caulk.          Newborn

    sold its products to ABC Supply between 2002 and 2005.          Newborn

    alleges that it lost ABC’s business because of a company

    preference for American-made products.

         Albion also sells its products to ABC Supply.          ABC Supply’s

    catalog depicts Albion products with an American flag in the

    background of the page.      As stated above, Albion paid $5,000 for

    a two-page advertisement in ABC Supply’s catalog.



                                        43
Case 1:12-cv-02999-NLH-KMW Document 363 Filed 08/25/20 Page 44 of 108 PageID: 16027



    Amazon

         Both Albion and Newborn sell their products directly to end

    users through Amazon.com, which Lee testified is “probably the

    biggest online retailer in the world.”        Lee testified that when

    Newborn lists its products on Amazon, Newborn supplied to

    product’s relevant information, including country of origin.

    According to Lee, Amazon does not always ask for import

    designation when listing products.       Lee testified that he saw

    Albion’s products listed on Amazon as “Made in U.S.A.”

         According to Reynolds, Albion began selling its products on

    Amazon in 2014.    Reynolds estimated that 75 Albion products are

    listed for sale on Amazon, including Albion’s Original Line and

    its B-line.    Reynolds testified that Albion’s most popular

    product on Amazon is its B-12 S-20 sausage guns.         Reynolds

    testified that he is usually the person in charge of supplying

    information to Amazon for Albion’s listings.         However, according

    to Reynolds, “any seller can supersede our information or image

    without notification.”     Reynolds testified that this has

    occurred to a number of Albion products since 2014.

         Newborn introduced evidence that in September 2015,

    Albion’s Amazon listings for its imported accessories included

    the claim “Made in U.S.A.”




                                        44
Case 1:12-cv-02999-NLH-KMW Document 363 Filed 08/25/20 Page 45 of 108 PageID: 16028



    D.M. Figley

         D.M. Figley is a wholesale distributor that primarily

    specializes in waterproofing materials.        The Court heard

    testimony from Rene DesRochers, a former sales manager and

    current Vice President of Sales at D.M. Figley, and George Hall,

    a former branch manager and purchaser for D.M. Figley.

    DesRochers testified that ninety-nine percent of D.M. Figley’s

    sales are from sealants, waterproofing products, and concrete

    repair products.    DesRochers estimated that less than one

    percent of D.M. Figley’s sales came from dispensing guns and

    accessories.    According to trial testimony from DesRochers, D.M.

    Figley only relies on three suppliers: Albion, Newborn, and Cox.

    DesRochers further testified that it stocks only a limited

    number of products from Cox and purchases a larger variety of

    dispensing guns from Albion and Newborn.

         George Hall of D.M. Figley Hall testified that he “dealt

    with a lot of union personnel,” especially in Menlo Park,

    California, who specifically asked for products made in America.

    Hall estimated that twenty to thirty percent of his customers

    expressed this preference for products made in America.

         Hall testified that he understood “Albion was all American

    made, with the exception of the B-line guns.”         Hall explained

    that the basis of his understanding came from both Albion’s

    literature, the marking on the guns themselves, and conversation

                                        45
Case 1:12-cv-02999-NLH-KMW Document 363 Filed 08/25/20 Page 46 of 108 PageID: 16029



    with Albion employees, including Schneider.        According to Hall,

    Schneider stressed that Albion guns were made in America as a

    means of promoting his product.

         Accordingly, when customers expressed a preference for

    products made in America, Hall assumed that these customers’

    options were limited to Albion products.        According to Hall, “if

    it weren’t for the ‘Made in America,’ they would have brought

    other brands.    They would have bought Cox or Newborn more, if it

    wasn’t for the U.S.A. representation.”

         Hall testified that he was informed by a sales

    representative who did not work for Albion that parts of

    Albion’s guns were not made in the United States.         Hall then

    confirmed this information with an Albion representative.           Hall

    testified that it was “disparaging” to find out that Albion’s

    Deluxe and Special Deluxe guns were not made in the United

    States.   However, this new information did not cause Hall to

    change his buying habits.      Instead, Hall testified that D.M.

    Figley “probably sold more Newborn guns after that because I was

    no longer pushing Albion as being U.S.A. made.”

         In addition to country of origin, Hall also identified

    quality and price as factors relevant to a dispensing gun

    purchase.   According to Hall, he did not generally experience

    any problems with the quality of Albion products.         Despite the

    general reliability of Albion products, Hall testified that

                                        46
Case 1:12-cv-02999-NLH-KMW Document 363 Filed 08/25/20 Page 47 of 108 PageID: 16030



    customers did complain that Albion’s B-line products would jam

    or slip frequently.     In response, Hall testified that he reduced

    his purchases of Albion’s B-line products to almost zero.           Hall

    also testified that Albion products would sometimes be priced

    higher than comparable products.         Rene DesRochers testified that

    D.M. Figley prioritizes quality over cost and takes versatility

    into account for its purchasing decisions.

         Like Hall, DesRochers also testified that Schneider

    emphasized to them that Albion products were made in America.

    DesRochers testified that when he found out that parts of

    Albion’s guns were made overseas he was “kind of surprised that

    that would be the case because, frankly, Mark Schneider had

    always pretty much touted that his guns are made in the U.S.A.,

    and, you know, for a lot of people that probably is, a big

    perhaps purchasing decision or an important question.”

         DesRochers testified that this information, though

    surprising, was not a pressing concern.        DesRochers testified he

    did not have an opinion on whether he found Albion’s claims to

    be misleading.    According to Desrochers’ testimony, he “never

    really gave it much thought as to whether that [Made in the

    U.S.A.] meant assembled in the U.S.A. or made in the U.S.A., if

    there is a technical difference between those two terms.”

    Kenseal



                                        47
Case 1:12-cv-02999-NLH-KMW Document 363 Filed 08/25/20 Page 48 of 108 PageID: 16031



         Kenseal is one of the larger SEAL Group distributors and

    has locations in Baltimore and Beltsville, Maryland, New Jersey,

    New York, North Carolina, Pennsylvania and Virginia.          Lee

    testified that he visited Kenseal’s Baltimore location during

    his research on Albion’s products.

         In May 2012, at a Kenseal location in Baltimore, Maryland,

    Lee observed an Albion Special Deluxe gun marked as “Made in

    U.S.A.”   In March 2013, at a Kenseal location in Baltimore,

    Maryland, Lee testified that he observed an Albion banner

    printed with Albion’s logo and the phrase “America’s Dispensing

    Tool Specialist.”    Lee further testified that he saw an Albion

    B-line gun with no hang tag listing its country of origin.

         In June 2017, Glass testified that he observed an Albion

    bulk dispensing gun marked “Made in U.S.A.” at a Kenseal

    location in Folcroft, Pennsylvania.

    Smalley & Company

         Smalley & Company (“Smalley”) is one of the largest

    distributors of industrial sealant on the West Coast.          Smalley

    is based in Denver, Colorado with has branches in Nevada,

    Arizona, California, and Utah.      Smalley is a member of the SEAL

    Group and carries both Newborn and Albion products.

         Lee received an email from one of Smalley’s

    representatives, Kevin Johnson, in which he stated he “sometimes

    get[s] customer requests that a customer wants to buy America

                                        48
Case 1:12-cv-02999-NLH-KMW Document 363 Filed 08/25/20 Page 49 of 108 PageID: 16032



    only.”   Johnson then asked Lee where Newborn guns were

    manufactured.    Lee replied to Johnson that Newborn products were

    manufactured in Taiwan and China.        Lee also informed Johnson

    that Cox guns are made in England, and asked Johnson to inform

    Lee if he was aware of where Albion produced its guns.          Johnson

    replied that “Albion guns, part number model 139, DL guns are

    made in the U.S.A. all others overseas.”

    TB Philly

         TB Philly is a distributor of construction materials

    including sealants and caulking materials as well as guns for

    dispensing these materials.      The Court heard testimony from

    Anthony Bartle, TB Philly’s owner and Vice President.          Bartle

    testified that TB Philly sells Newborn, Albion, and Cox

    materials.   During his testimony, Bartle acknowledged that the

    Albion guns on display in his store said “Made in U.S.A.” on

    them.    Despite this display, Bartle testified that he was not

    familiar with a country of origin designations and that “if it’s

    been on an invoice that I’ve seen before, I’ve certainly never

    paid attention to it.”

    Western Waterproofing/Brown Brothers Waterproofing

         The Court heard testimony from Anthony Carroll of Browns

    Brothers Waterproofing.     Carroll, a former purchaser for Western

    Waterproofing in Denver Colorado, testified about his knowledge

    of Albion products.     When asked if he had a belief regarding the

                                        49
Case 1:12-cv-02999-NLH-KMW Document 363 Filed 08/25/20 Page 50 of 108 PageID: 16033



    Albion guns he purchased for Western Waterproofing, Carrol

    responded “Sure, it was printed right on the side of the box,

    ‘Made in America’ or ‘Made in U.S.A.”

         When asked to describe the relative importance of products

    being “Made in the U.S.A.” for his purchasing decisions at

    Western Waterproofing, Carroll responded that it was “kind of an

    underlying guideline.”     In following this guideline, Carroll

    testified that he “primarily tried to buy American Made

    products.”    In addition to country of origin, Carroll also

    identified dependability as an important factor in his

    purchasing decisions.     Carroll further testified that he had

    some leeway on pricing of the products he purchased.          Carroll

    testified that he and Western Waterproofing moved away from

    Albion products when “the quality started going downhill, and

    the guys were complaining to me . . .”

    CS Behler, Lance Construction, and Glenrock

         Over the course of trial testimony, the witnesses discussed

    numerous other distributors of Newborn and Albion products.           CS

    Behler is a distributor based out of New York.         CS Behler

    purchases both Albion products and a limited number of Newborn

    products.    CS Behler’s website included two Albion logos, one

    that read “Made in U.S.A.” and another that read “Made in

    America.”



                                        50
Case 1:12-cv-02999-NLH-KMW Document 363 Filed 08/25/20 Page 51 of 108 PageID: 16034



         Lance Construction is a distributor of construction

    products in Chicago, Illinois.      Lance Construction sells both

    Albion and Newborn products.      Lee testified that it has been

    difficult for Newborn to get a lot of business with Lance

    Construction.

         Browns Brothers Waterproofing is a contractor specializing

    in building restoration, based out of Centennial, Colorado.

         Glenrock is a distributor in Chicago with multiple branches

    in Indiana and Wisconsin.      Glenrock is a member of the SEAL

    Group.   In May 2011, at a Glenrock location in Elmhurst,

    Illinois, Lee observed Albion Special Deluxe Cartridge and Bulk

    guns marked as “Made in U.S.A.”

         Lee and Glass also testified to observing Albion products

    at other distributors during the course of their investigation.10

    In May 2011, at a distributor named Tools & Accessories in

    Jessup, Maryland, Lee testified that Dell Skluzak sent him a

    picture of a banner reading “Albion America’s Dispensing Tool

    Specialist” displayed above two Albion dispensing guns marked as

    “Made in U.S.A.”    Lee testified that in May 2012, at a PFI

    location in Cincinnati, Ohio, he observed an Albion Special

    Deluxe model marked “Made in U.S.A.” along with a banner with

    Albion’s logo reading “America’s Dispensing Tool Specialist.”




                                        51
Case 1:12-cv-02999-NLH-KMW Document 363 Filed 08/25/20 Page 52 of 108 PageID: 16035



         Lee also discussed pictures he received from Dell Skluzak

    taken in a Procoat Systems location in Denver, Colorado an and

    an A.H. Harris location in Baltimore, Maryland.         Glass reported

    that in June 2017 he saw an Albion bulk dispensing gun at Thoro

    System Waterproofing in Folcroft, Pennsylvania with a sticker

    that said “Made in U.S.A.”

            4. Expert Witnesses

    Robert Wallace

         Robert Wallace testified as an expert on behalf of Newborn.

    Wallace is the managing partner of Best of Breed Branding

    Consortium, a branding consultancy firm based out of New York.

    Wallace has worked in advertising, marketing, and branding for

    approximately thirty years.      He has served as an expert witness

    in approximately forty different cases, covering a variety of

    products.

         Wallace testified generally about the purpose of branding

    and marketing and provided insight into what may drive consumer

    product decisions.     The parties agree that Wallace did not

    perform an independent consumer survey involving the dispensing

    guns at issue in this case.      Due to time constraints, Wallace

    did not conduct a valid quantitative survey for this case.

    Instead, Wallace prepared an expert report based on third party

    surveys.    Wallace testified that he was asked to explain his



                                        52
Case 1:12-cv-02999-NLH-KMW Document 363 Filed 08/25/20 Page 53 of 108 PageID: 16036



    understanding of the “impact of the ‘Made in America’ claim or

    statement.”

         Wallace testified that the “Made in USA” claim “has

    tremendous value.”     Though Wallace acknowledged that time

    constraints played a role in his decision not to conduct a

    survey, he also testified he did not think an additional survey

    would be necessary to form his opinion.        During his trial

    testimony and in his report, Wallace highlighted the finding of

    six or seven surveys aimed at measuring the impact of a “Made in

    USA” claim.    According to Wallace’s analysis of these surveys, a

    significant number of respondents identified “Made in USA” as a

    factor in their purchasing decisions, if not one of the most

    important factors.

    Stephen Nowlis

         Stephen Nowlis testified as an expert on behalf of Albion.

    Nowlis is a professor of Marketing at Washington University’s

    Olin Business School.     He has studied and worked in marketing,

    consumer behavior, decision making, survey researching, and

    branding.   Nowlis testified that he has been deposed around

    thirty times for a number of cases.

         Nowlis analyzed, evaluated, and rebutted Wallace’s report

    and provided his own report.      Nowlis also did not conduct a

    quantitative survey in this case.        Nowlis disagreed with

    Wallace’s assessment that a further survey was not necessary.

                                        53
Case 1:12-cv-02999-NLH-KMW Document 363 Filed 08/25/20 Page 54 of 108 PageID: 16037



    During his testimony, Nowlis contended that because the surveys

    Wallace referenced were flawed, this evidence did not support

    Wallace’s conclusion.     Nowlis cited these survey’s use of aided

    questions, lack of control group and peer review, and reliance

    on a market different from the one at issue in this case as

    reasons for discounting their results.        Nowlis further asserted

    that Wallace selectively emphasized certain results from the

    surveys that confirmed his conclusion, while ignoring

    conflicting results.

         Nowlis expressed skepticism about the FTC’s statements that

    consumers take into consider whether a product was “made in

    America,” noting that “[t]he FTC does surveys sometimes and

    sometimes it doesn’t, so I don’t know where they’re getting this

    recommendation from.”      Despite his doubts about the FTC’s

    empirical basis for its claims that Made in America influences

    behavior in the market, Nowlis stated “we could all agree that

    sometime ‘Made in the USA’ is material to some people, but

    sometimes it isn’t.”     Nowlis further testified that “people

    would say it [a Made in USA claim] is important to them, they

    want to feel patriotic, but at the end of the day . . .          is it

    really going to affect their purchase decision? That to me, it

    seems like the big issue here.”       Nowlis acknowledged that

    consumers might express a preference for products made in

    America but fail to follow through.

                                        54
Case 1:12-cv-02999-NLH-KMW Document 363 Filed 08/25/20 Page 55 of 108 PageID: 16038



    Rhonda Harper

         Newborn briefly retained Rhonda Harper as an expert witness

    in this case.    Lee testified that Harper was hired to conduct a

    survey.    The parties agree that no such survey was conducted by

    Harper or any other witness in this case.

              5. Third Party Surveys

         As none of the experts hired by the parties conducted a

    survey in preparation for this case, the parties refer to

    several surveys and studies conducted by third parties.          These

    resources are discussed below.

    Product Specific Studies

         Wallace referenced six product specific studies: (1) New

    Balance Athletic Shoes Study; (2) 1994 International Mass Retail

    Association Study; (3) American Hand Tool Coalition Survey; (4)

    Crafted with Pride in the U.S.A. Council, Inc.; (5) BGE Ltd; and

    (6) National Consumers League.      These six studies involved the

    impact of the “Made in America” claim, but not did not assess

    the dispensing gun industry specifically.        These studies’ topics

    ranged from shoes to collectible plates to hand tools.          The

    parties agree that plates are “quite different than dispensing

    guns or caulking guns.”

         Wallace asserted that “country of origin is not always the

    most important thing, depending on the product . . . but in

    every case it is a strong consideration.”        Albion and Nowlis

                                        55
Case 1:12-cv-02999-NLH-KMW Document 363 Filed 08/25/20 Page 56 of 108 PageID: 16039



    question Wallace’s interpretation of the data and some elements

    of the studies themselves.

    Hand Tool Opinion Survey

         The Hand Tool Opinion Survey consisted of 600 computer-

    assisted telephone interviews discussing sockets, ratchets, and

    wrenches, conducted in 1996.      The respondents were divided

    evenly between professionals, serious do-it-yourselfers, and

    casual do-it-yourselfers.      The parties agree that relatively few

    respondents identified “Made in America” as a reason behind a

    purchasing decision when asked an open-ended question.

    SEAL Group Survey

         Unlike the other surveys Wallace referenced, the SEAL Group

    Survey did not include end users.        Instead, fourteen SEAL Group

    distributors conducted surveys among their representatives.

    Wallace testified that this survey was not intended for

    publication or to provide any projection for the general

    population’s preferences.

    Other Articles and Sources

         Wallace also relied on blog posts and articles related to

    the impact of the “Made in America” claim on various products.

    The majority of these blogs and articles were dated between 2012

    and 2015.   Albion questioned the reliability and impartiality of

    these sources.



                                        56
Case 1:12-cv-02999-NLH-KMW Document 363 Filed 08/25/20 Page 57 of 108 PageID: 16040



         Reynolds testified that Albion commissioned a marketing

    consultant named Cal Smedley to help Albion decide whether to

    begin producing and selling an imported line of tools between

    1989 and 1991.    Reynolds testified that he recalled that Smedley

    reported that “all other things being equal, that at the point

    of purchase, if a buyer was comparing a USA versus a foreign

    product, that somewhere around ten or eleven percent premium

    price was about as much as the average end user of a caulking

    gun would pay.”

                                    ANALYSIS

      A. Subject Matter Jurisdiction

         This Court has subject matter jurisdiction over this case

    pursuant to 15 U.S.C. § 1121 for actions arising under the

    Lanham Act and 28 U.S.C. 1331 for actions arising under the laws

    of the United States.     The Court also has supplemental

    jurisdiction pursuant to 28 U.S.C. § 1367(a) over Plaintiff’s

    New Jersey common law claim.

      B. Bench Trial Opinion Standard

         This Opinion constitutes the Court's Findings of Fact and

    Conclusions of Law pursuant to Rule 52(a)(1).         Pierre v. Hess

    Oil Virgin Islands Corp., 624 F.2d 445, 450 (3d Cir. 1980)

    (holding that to be in compliance with Rule 52(a), findings of

    fact and conclusions of law do not need to be stated separately

    in a court's memorandum opinion); see also Ciolino v. Ameriquest

                                        57
Case 1:12-cv-02999-NLH-KMW Document 363 Filed 08/25/20 Page 58 of 108 PageID: 16041



    Transp. Services, Inc., 751 F. Supp. 2d 776, 778 (D.N.J. 2010)

    (issuing an opinion which constituted the courts findings of

    fact and conclusions of law).

         C. Bench Trial Opinion

              1. Lanham Act Claims

           Plaintiff brings a Lanham Act claim under 15 U.S.C. §

    1125(a).11    Section 1125(a) creates two bases of liability: false

    association under § 1125(a)(1)(A), and false advertising under §

    1125(a)(1)(B).    See Lexmark Int’l Inc. v. Static Control

    Components, Inc., 572 U.S. 118, 122 (2014).        The Third Circuit

    has held that false association and false advertising are

    governed by different standards.         Mun. Revenue Serv., Inc. v.

    Xspand, Inc., 700 F. Supp. 2d 692, 716 n. 45 (M.D. Pa. 2010)

    (citing Facenda v. N.F.L. Films, Inc., 542 F.3d 1007, 1021 (3d

    Cir. 2008)(“In fact, (a)(1)(A) requires only a likelihood of



    11As this Court has previously noted, “[t]he parties' briefs
    make no distinction between the Lanham Act claim and the unfair
    competition claim under New Jersey common law. The legal
    analysis is the same for both claims.” See Newborn Bros., Inc.
    v. Albion Eng’g Co., No. 12-2999, 2016 U.S. Dist. LEXIS 181611,
    at *5, n.3 (D.N.J. Dec. 20, 2016) (citing Smart Vent Prods. V.
    Crawl Space Door Sys., 2016 U.S. Dist. LEXIS 10852, at *16 n. 10
    (D.N.J. Aug. 15, 2016) (stating that "unfair competition claims
    under New Jersey statutory and common law mirror unfair
    competition claims under § 43(a) of the Lanham Act," and
    collecting cases)). Having concluded below that Plaintiff has
    made out its claims under the Lanham Act the Court reaches the
    same conclusion regarding Plaintiff’s state law claim without
    further analysis necessary.

                                        58
Case 1:12-cv-02999-NLH-KMW Document 363 Filed 08/25/20 Page 59 of 108 PageID: 16042



    confusion whereas claims of impliedly false statements under

    (a)(1)(B) require showing actual confusion or misleading

    statements.”)).

         Albion asserts that Newborn has only alleged a false

    advertising claim.     Newborn argues that its Lanham Act claims

    encompass both false advertising and false association.          While

    it appears that Newborn’s allegations relate to both claims, it

    is ultimately a question for the Court which, if any, of these

    claims bears liability for Albion.

         Albion has asserted several affirmative defenses, including

    failure to state a claim, laches, estoppel, unclean hands,

    statute of limitations and lack of standing.         The Court will not

    rule on these defenses in this Opinion.12

            2. Burden of Proof

         The standard of proof for liability under the Lanham Act

    depends on the type of relief sought.        See Parkway Baking Co. v.

    Freihofer Baking Co., 255 F.2d 641, 648-49 (3d Cir. 1958); see

    also Bracco Diagnostics, Inc. v. Amersham Health, Inc., 627


    12ECF No. 259, at 104. While discussing Newborn’s motion in
    limine regarding evidence in support of Albion’s affirmative
    defenses (ECF No. 208), the Court determined that the issue of
    unclean hands, other affirmative defenses, and disgorgement of
    profits was unripe until the Court ruled on liability. The
    parties will be afforded 20 days to advise the Court as to what
    procedural steps they propose for the Court to take to complete
    the record on the asserted affirmative defenses and join those
    issues for resolution by the Court before the Court consider the
    availability of remedies.
                                        59
Case 1:12-cv-02999-NLH-KMW Document 363 Filed 08/25/20 Page 60 of 108 PageID: 16043



    F.Supp. 2d 384, 480 (D.N.J. 2009) (quoting Porous Media Corp. v.

    Pall Corp., 110 F.3d 1329, 1335 (8th Cir. 1997) (“A plaintiff

    suing to enjoin conduct that violates the Lanham Act need not

    prove specific damage.     In contrast, courts require a heightened

    level of proof of injury in order to recover money damages.”)).

         In this case, Plaintiff seeks both injunctive and monetary

    relief.    For injunctive relief, the elements are as follows:

           (1) that the defendant has made false or misleading
         statements as to his own product [or another’s];
           (2) that there is actual deception or at least a tendency
         to deceive a substantial portion of the intended audience;
           (3) that the deception is material in that it is likely
         to influence purchasing decisions;
           (4) that the advertised goods travelled in interstate
         commerce; and
           (5) that there is a likelihood of injury to the plaintiff
         in terms of declining sales, loss of good will, etc.

    Warner-Lambert Co. v. BreathAsure, Inc., 204 F.3d 87, 91-92 (3d

    Cir. 2000).

         For monetary relief, the elements are identical to the ones

    listed above, with one important distinction.         To seek monetary

    relief, “the causation and injury element for an award of

    damages is higher than the general standard for injunctive

    relief.”   Bracco Diagnostics, 627 F.Supp.2d at 480.         In addition

    to proving elements one through four listed above, a plaintiff

    seeking to recover monetary relief must “link the alleged

    deception with actual harm to its business.”         MB Imps., Inc. v.

                                        60
Case 1:12-cv-02999-NLH-KMW Document 363 Filed 08/25/20 Page 61 of 108 PageID: 16044



    T&M Imps., LLC, 2016 WL 8674609, at *5 (D.N.J. 2016) (internal

    quotations omitted).

         It is Newborn’s burden to prove by a “preponderance of the

    evidence” all the elements of its Lanham Act claim.          Johnson &

    Johnson-Merck Consumer Pharms. Co. v. Rhone-Poulenc Pharms.,

    Inc., 19 F.3d 125, 129 (3d Cir. 1994).        Newborn cannot “mix and

    match statements, with some satisfying one Lanham Act element

    and some satisfying others.”      Verisign, Inc. v. XYZ.com LLC, 848

    F.3d 292, 299 (4th Cir. 2017).      The corollary to this rule is

    that Newborn need only prove one statement satisfies all

    elements.   Id.

            3. Albion’s Actionable Statements

         To evaluate a claim of false advertising under Section

    43(a) of the Lanham Act, the Court must determine which of the

    accused party’s statements are actionable.        To make this

    determination, the Court must decide “whether the challenged

    statement is one of fact . . . or one of general opinion.”           EP

    Henry Corp. v. Cambridge Pavers, Inc., 383 F.Supp.3d 343, 349

    (D.N.J 2019) (citing Pizza Hut, Inc. v. Papa Johns Int’l Inc.,

    227 F.3d 489, 495-96 (5th Cir. 2000)).

         Firstly, an action for false designation of origin requires

    an affirmative statement.      See FMC Corp. v. Summit Agro USA,

    LLC, 2014 WL 6627727, at *6 (D. Del. Nov. 14, 2014) (“[W]hile it

    a key omission of fact might contribute to a Section 43(a)

                                        61
Case 1:12-cv-02999-NLH-KMW Document 363 Filed 08/25/20 Page 62 of 108 PageID: 16045



    claim’s efficacy, in and of itself an omission is insufficient;

    the plaintiff must also point to an actionable affirmative

    statement in order to breathe life into such a claim.”).

    Therefore, it follows that a failure to disclose facts is not

    actionable under the Lanham Act.         See U.S. Healthcare, Inc. v.

    Blue Cross of Greater Phila., 898 F.2d 914, 921 (3d Cir. 1990).

    However, the Third Circuit has also held that “a statement is

    actionable under § 43(a) if it is affirmatively misleading,

    partially incorrect, or untrue as a result of failure to

    disclose a material fact.” Id. (internal citations and markings

    omitted).

         Secondly, actionable statements must be made by the

    defendant.   Rhone-Poulenc Rorer Pharms., 19 F.3d at 129 (listing

    the first element of Section 43(a) as “the defendant has made

    false or misleading statements as to his own product [or

    another’s] . . .”).     This requirement does not eliminate

    liability for statements made by third parties.         In Bracco

    Diagnostics, a judge of this Court held that speech by a third

    party that was created, sponsored, and presented by the

    defendant was actionable under the Lanham Act.         627 F.Supp.2d at

    462-63 (citing Bolger v. Youngs Drugs Prods. Corp., 463 U.S. 60,

    67-68 (1983) and Semco, Inc. v. Amcast, Inc., 52 F.3d 108, 112

    (6th Cir. 1995)).     Similarly, the 11th Circuit has permitted

    plaintiffs to bring claims of contributory false advertising

                                        62
Case 1:12-cv-02999-NLH-KMW Document 363 Filed 08/25/20 Page 63 of 108 PageID: 16046



    when a plaintiff shows that (1) the third party engaged in false

    advertising and (2) the “defendant contributed to that conduct

    by knowingly inducing or causing the conduct, or by materially

    participating in it.”     Duty Free Americas, Inc. v. Estee Lauder

    Cos., Inc., 797 F.3d 1248, 1276-77 (11th Cir. 2015).

         Thirdly, the timing of the allegedly false statement bears

    on whether a statement is actionable.        Some courts, including a

    judge in this District, have held that “statements made inside

    the product’s packaging, available only to consumers after the

    purchase has been made, do not affect the choice to purchase”

    and therefore are not actionable under the Lanham Act.          See

    Interlink Prods. Int’l, Inc. v. F & W Trading LLC, 2016 WL

    1260713, at *4 (D.N.J. Mar. 31, 2016) (citing Gillette Co. v.

    Norelco Consumer Prods. Co., 946 F.Supp. 115, 135 (D. Mass.

    1996) and Marcyan v. Nissen Corp., 578 F. Supp. 485, 507 (N.D.

    Ind. 1982)).

         Lastly, statements of puffery are non-actionable for

    purposes of the Lanham Act.      “[B]ald assertions of superiority

    or general statements of opinion” cannot be the basis of

    liability under the Lanham Act.       EP Henry Corp., 383 F.Supp.3d

    at 349 (citing Pizza Hut, 227 F.3d at 495-96).         The Third

    Circuit has defined puffery as “exaggeration or overstatement

    expressed in broad, vague, and commendatory language.”          Id.

    (quoting Castrol Inc. v. Pennzoil Co., 987 F.2d 939, 945 (3d

                                        63
Case 1:12-cv-02999-NLH-KMW Document 363 Filed 08/25/20 Page 64 of 108 PageID: 16047



    Cir. 1993)).    The Third Circuit has further defined puffery as

    “advertising that is not deceptive for no one would rely on its

    exaggerated claims.”     U.S. Healthcare, 898 F.2d at 922.

         Statements in issue must be specific and measurable,

    “capable of being proved false or of being reasonably

    interpreted as a statement of objective fact.”         Pizza Hut, 227

    F.3d at 496.    “A statement of fact is one that (1) admits of

    being adjudged true or false in a way that (2) admits of

    empirical verification.”      Presidio Enters., Inc. v. Warner Bros.

    Distrib. Corp., 784 F.2d 674, 679 (5th Cir. 1986).          A judge of

    this Court has previously held that “misdescriptions of specific

    or absolute characteristics of a product are actionable.”

    Stiffel Co. v. Westwood Lighting Grp., 658 F.Supp. 1103, 1115

    (D.N.J. 1987).    The Third Circuit has held that “false claims

    that explicitly or implicitly address product attributes of

    importance to customers and make statements that are measurable

    by comparative research are not puffery.”        Bracco Diagnostics,

    Inc., 627 F.Supp.2d at 464 (citing Castrol Inc., 987 F.2d at

    946-46).13


    13Bracco Diagnostics also provides examples of statements that
    did not constitute puffery. In Castrol Inc., the Third Circuit
    held that Pennzoil’s claim of superior engine protection was not
    mere puffery because it was “both specific and measurable by
    comparative research.” 987 F.2d at 946. In Stiffel, a judge of
    this Court found that a claim to superiority flowing from
    purported independent tests was not puffery. Stiffel Co. v.
    Westwood Lighting Grp., 658 F.Supp. at 1115. In Genderm Corp.
                                        64
Case 1:12-cv-02999-NLH-KMW Document 363 Filed 08/25/20 Page 65 of 108 PageID: 16048



         The Court finds that a several of Albion’s statements are

    actionable under the Lanham Act.         Albion made a number of

    affirmative statements about the origin of their products,

    including “All Albion products are Made In America,”14 and “All

    our dispensing products and accessories are designed and

    manufactured in the USA, from our location in Philadelphia,

    Pennsylvania.”15    Albion did not have had a duty under the Lanham

    Act to disclose the details of its manufacturing process.

    However, the statement “All Albion Products are Made In America”

    is affirmatively misleading, incorrect, and untrue as a result

    of Albion’s failure to disclose that some Albion products are

    partially or in some cases, entirely, produced in Taiwan.

         Albion was the party that made these statements.          Though

    these statements are speech by a third party, and not Albion

    itself, there is sufficient evidence to conclude that Albion

    created, sponsored, and presented this information.



    v. Biozone Labs, the Northern District of Illinois held that
    false descriptions of clinical trials were not mere puffery.
    1992 WL 220638 at *14-15 (N.D. Ill. 1992). In American Home
    Prods. Corp. v. Johnson & Johnson¸ the Southern District of New
    York held that an advertisement that suggested that most
    hospitals recommended Tylenol was not puffery. 654 F.Supp. 568,
    588-89 (S.D.N.Y. 1987).

    14This statement appears on multiple pieces of Albion’s
    marketing and advertising materials, including multiple catalogs
    and Albion’s Owner’s Guide.

    15Albion posted this statement and a slightly modified version
    of this statement on its 2004 and 2007 websites.
                                        65
Case 1:12-cv-02999-NLH-KMW Document 363 Filed 08/25/20 Page 66 of 108 PageID: 16049



    Significantly, Albion controls its distributors’ use and

    distribution of its products and marketing materials through its

    retention of its rights to the commercial use of the copyrights

    and trademarks appearing on those products and materials.           See,

    e.g., DTX482 at 28 (“No other use, copying or transmission of

    the trademarks or copyrighted material [other than for

    informational and noncommercial personal purposes] may be made

    without the express prior written consent of Albion Engineering

    Company, Inc.”).    Albion’s products and marketing materials

    carry Albion’s registered trademarks and copyrighted material.

         These statements were not exaggerated claims that would

    constitute puffery.     Instead, these statements were claims that

    purchasers, Newborn, and others relied on when reading Albion’s

    products, displays, and literature.       The Court notes that third

    parties who rely on Albion’s false representations to sell

    Albion’s products are evidence that the third parties themselves

    were deceived by Albion’s false origin claims and evidence that

    Albion has never corrected the false perception it created about

    the origin of its products.      Numerous instances of trial

    testimony support this conclusion.

         The Court distinguishes Albion’s statements available after

    purchase from the statements discussed in Interlink Prods.

    Int’l, Inc.    In Interlink Prods. Int’l Inc., the court found

    that instruction manuals included with the defendant’s

                                        66
Case 1:12-cv-02999-NLH-KMW Document 363 Filed 08/25/20 Page 67 of 108 PageID: 16050



    showerheads were not “made to influence a consumer in his or her

    choice to purchase a product.” 2016 WL 1260713 at * 4 (quoting

    Gillette Co., 946 F.Supp. at 135).       In this case, Albion’s

    catalogs and an Owner’s Guide are packaged with certain Albion

    products.    These materials contain the statement “All Albion

    Products are Made in America” on their covers.         This statement

    is not an instruction on how to use or install the product

    purchased as in Interlink Prods. Int’l Inc.        Instead this

    statement brands Albion falsely as a manufacturer of products

    made entirely in the United States.

         Moreover, Albion’s product catalog specifically lists other

    Albion products available for purchase, supporting a finding

    that these materials were meant to influence future purchasing

    decisions.    Albion has also continued this practice of including

    its catalogs and Owner’s Guide in its retail packaging for over

    a decade, evidencing an intention to influence future sales of

    its products.    The Court further notes that even if Albion’s

    catalog and Owner’s Guide were not advertising statements

    because they were included in packaging after purchase, these

    materials were available for download from Albion’s website at

    any point during the purchasing process.

         Albion’s statements about the origin of its products are

    not mere puffery.    A statement that a product is “Made in

    America” or “Made in USA” is not a bald assertion of

                                        67
Case 1:12-cv-02999-NLH-KMW Document 363 Filed 08/25/20 Page 68 of 108 PageID: 16051



    superiority, but rather a specific claim about a product’s

    origins.   Albion did not express its claim as an exaggeration or

    overstatement using broad, vague, or commendatory language.

    Instead, Albion identified a specific location where its

    products were made.     Furthermore, “Made in America” is not a

    bald assertion of superiority, but rather a specific standard

    defined by Government agencies.       Under the Third Circuit’s

    standards, Albion’s claims are deceptive because as the evidence

    in this case showed they are a type of claim a customer would

    rely on for information about a product’s origins.

         Albion’s “Made in America” claim is specific, measurable,

    and capable of being proved false.       Lee’s testimony about his

    inquiry into the origin of Albion’s products illustrates that

    these claims can be adjudged true or false in a way that admits

    of empirical verification.      Lee’s inquiry also demonstrates that

    these claims are measurable by comparative research.

    Schneider’s testimony about his understanding of the claim “Made

    in America” and his formula further support a finding that these

    claims are specific, measurable, and capable of being proved

    false.   Instead, Albion’s made in American claim is capable of

    being proved false and could reasonably interpreted as a

    statement of objective fact.      Both Newborn’s and Albion’s

    experts testified that a “Made in America” claim addresses

    product attributes of importance to customers, supporting a

                                        68
Case 1:12-cv-02999-NLH-KMW Document 363 Filed 08/25/20 Page 69 of 108 PageID: 16052



    finding that these statements were not mere puffery on Albion’s

    part.

         Having concluded that Albion’s statements are actionable,

    the Court will proceed to address the elements of a false

    advertising claim under the Lanham Act for these statements.

            4. Elements

                 i.   Element One: Falsity

         The first element of the Lanham Act requires that “the

    defendant has made false or misleading statements as to his own

    product [or another’s]”.      BreathAsure, 204 F.3d at 91.      False or

    misleading statements support a cause of action under the Lanham

    Act if they are “either (1) literally false or (2) literally

    true or ambiguous, but has the tendency to deceive consumers.”

    Groupe SEB USA, Inc. v. Euro-Pro Operating LLC, 774 F.3d 192,

    198 (3d Cir. 2014) (internal quotations omitted) (citing

    Novartis Consumer Health, Inc. v. Johnson & Johnson-Merk

    Consumer Pharm. Co., 290 F.3d 578, 586 (3d Cir. 2002)).

         It is Plaintiff’s burden to prove “falsity as to specific

    dates, impacted products and the allegedly false statements

    accompanying those sales.”      Newborn Bros., Inc. v. Albion Eng’g

    Co., 2016 U.S. Dist. Lexis 181611, at *15 (D.N.J. 2016); see

    Larry Pitt & Assocs. v. Lundy Law LLP, 294 F.Supp.3d 329, 340 n.

    59 (E.D. Pa. 2018) (“It was [Plaintiff]’s burden to identify

    each of the specific messages in [Defendant]’s advertisements

                                        69
Case 1:12-cv-02999-NLH-KMW Document 363 Filed 08/25/20 Page 70 of 108 PageID: 16053



    and explain why they should be construed as unambiguously and

    literally false.”).     If a plaintiff cannot or does not prove

    that a claim is literally false, he or she must prove that the

    statement is deceptive or misleading.         Rhone-Poulence Rorer

    Pharms.¸ 19 F.3d at 129 (citing U.S. Healthcare, 898 F.2d at

    922).

         “A determination of literal falsity rests on an analysis of

    the message in context.”      Id.   As part of this context, the

    Court considers “whether statements ‘are false or misleading at

    the time they are made.’” Bracco Diagnostics Inc., 627 F.Supp.

    2d at 464 (quoting ALPO Petfoods, Inc. v. Ralston Purino Co.,

    720 F.Supp. 194, 205 n. 12 (D.D.C. 1989) (rev’d in part on other

    grounds)).   Statements that later become false are not

    actionable under the Lanham Act.         Id. (citing ALPO Petfoods

    Inc., 720 F.Supp. at 205 n. 12 (“The Lanham Act prohibits claims

    that are false or misleading at the time they are made.”

    (emphasis in original))); see also Klayman v. Judicial Watch,

    Inc., 628 F.Supp.2d 112, 150 (D.D.C. 2009) (holding that a

    newsletter that contained true statements when sent, but false

    statements when received and read was not actionable).          This

    context may also include statements other than the allegedly

    false claim that appear on the product or advertisement.          See

    Parks LLC v. Tyson Foods, 863 F.3d 220, 227-29 (3d Cir. 2017);

    see also Pernod Ricard USA, LLC v. Bacardi U.S.A., Inc., 653

                                        70
Case 1:12-cv-02999-NLH-KMW Document 363 Filed 08/25/20 Page 71 of 108 PageID: 16054



    F.3d 241, 252-54 (3d Cir. 2011).         In Pernod Ricard, the Third

    Circuit held that no reasonable consumer could be misled by use

    of the brand name “Havana Club” where there was a “factually

    accurate, unambiguous statement of the geographic origin of

    Havana Club rum.”     Pernod Ricard, 653 F.3d at 252.

         “[O]nly an unambiguous message can be literally false.”

    Novartis, 290 F.3d at 587.      A literally false statement can

    either be explicit or “conveyed by necessary implication when,

    considering the advertisement in its entirety, the audience

    would recognize the claim as readily as if it had been

    explicitly stated.”     Id. at 587 (internal quotation marks

    omitted).    The more a statement “relies upon the viewer or

    consumer to integrate its components and draw the apparent

    conclusion,” the less likely it is that the statement is

    literally false.    Id. (citing inter alia BreathAsure., 204 F.3d

    at 96).

         At least one court has found that a “Made in USA” claim is

    ambiguous.    See Honeywell Intern. Inc. v. ICM Controls Corp., 45

    F. Supp.3d 969, 986-89 (D. Minn. 2014).        In Honeywell, the

    District Court of Minnesota highlighted the different

    definitions of the term “made” according to FTC guidelines and

    policies, other federal regulations and dictionary definitions

    before ultimately concluding that “Made in the USA” is an

    ambiguous claim.    See id.

                                        71
Case 1:12-cv-02999-NLH-KMW Document 363 Filed 08/25/20 Page 72 of 108 PageID: 16055



         Generally, a showing that a statement does not conform with

    a federal agency’s guidelines is insufficient evidence that a

    claim is literally false or misleading.        See G&W Labs., Inc. v.

    Laser Pharms., LLC, 2018 U.S. Dist. LEXIS 102132, at *46 (D.N.J.

    June 19, 2018) (discussing the court’s hesitance to “create an

    applicable [] standard, where none exists”); see also Sandoz

    Pharm. Corp. v. Richardson-Vicks, Inc., 902 F.2d 222, 229 (3d

    Cir. 1990) (declining to “blur the distinctions between the FTC

    and a Lanham Act plaintiff”); Honeywell, 45 F. Supp.3d at 987.

    On the other hand, customs and FTC standards remain relevant for

    the Court to consider in its decision-making process, especially

    when the agency has developed an expertise in the area.          See

    e.g., New Colt Holding Corp. v. RJG Holdings of Florida, Inc.,

    312 F.Supp.2d 195, 235 n. 16 (D. Conn. 2004) (referring to the

    FTC’s “all or virtually all” standard to evaluate the made in

    the U.S.A. claims of origin”); Master Lock Co. v. Hampton Prods.

    Int’l Corp., 1996 U.S. Dist. LEXIS 19780, at *8-12 (E.D. Wisc.

    Dec. 2, 1996).

         In this case, Albion has made both literally false

    statements and ambiguous statements that have the tendency to

    deceive consumers.     After looking at Albion’s various messages

    in context, the Court finds that Newborn has succeeded in

    identifying specific dates, impacted products, and false

    statements accompanying those sales.

                                        72
Case 1:12-cv-02999-NLH-KMW Document 363 Filed 08/25/20 Page 73 of 108 PageID: 16056



    Albion’s False Statements

         The Court finds that Albion made a number of false

    statements as defined by the Lanham Act.        These literally false

    statements are discussed below.

         Albion signed and returned certificates of origin to 3M and

    other companies that falsely stated that Albion’s products met

    the FTC’s standard.     Albion’s employee, Robert Reynolds,

    acknowledged that this was not appropriate at the time the

    certificate was signed.     Albion argues that while these claims

    may be incorrect, they are not actionable under the Lanham Act

    because they are not advertising.

         The Court finds that these statements meet the criteria for

    literal falsity under the Lanham Act.        Taking the message in

    context, the certificates Albion issued were unambiguous in

    stating that Albion’s products met the FTC’s “all or virtually

    all” made in the U.S.A. standard.        These certificates and their

    message do not rely on the viewer to draw any apparent

    conclusions and are therefore more likely to be literally false.

    As established above, Albion’s products did not meet the FTC’s

    standard at the time these certificates were issued.          While

    Albion’s failure to meet FTC standards may not be sufficient

    evidence of a literally false statement, the Court considers the

    FTC’s expertise and standards for made in the U.S.A. claims to

    be relevant in determining literally falsity in this case.

                                        73
Case 1:12-cv-02999-NLH-KMW Document 363 Filed 08/25/20 Page 74 of 108 PageID: 16057



         Newborn argues that Albion’s practice of over labelling or

    altering products to obscure its products’ origins amounts to

    false statements.    Albion allowed Hilti and 3M to supply labels

    that claimed Albion products were made in the United States.

    Newborn contends that while these practices are not false

    statements made by Albion, they are falsely presented by Albion.

    Newborn also highlights that Albion also altered its products

    according to the Millennium’s requests by replacing recoil

    plates stamped with “Made in Taiwan” with blank recoil plates.

    Albion moved “Made in Taiwan” to an “obscure” segment of the

    boxes of products it sent to Top Industries and Saint Gobain.

         The Court agrees with Newborn that the statements appearing

    on the 3M and Hilti labels are literally false.         As discussed

    above, the fact that Albion relied on third parties to

    distribute these false labels does not necessarily preclude a

    finding of liability.     These labels were created, sponsored, and

    presented by Albion to obscure the true origins of Albion

    products.   The Court finds that Albion’s practice of replacing

    recoil plates and relocating country of origin claims is not

    literally false because these messages are ambiguous and rely on

    the viewer to integrate information to interpret this message.

         Albion created a page on its 2004 and 2007 website that

    stated “All our dispensing products and accessories are designed

    and manufactured in the USA, from our location in Philadelphia,

                                        74
Case 1:12-cv-02999-NLH-KMW Document 363 Filed 08/25/20 Page 75 of 108 PageID: 16058



    Pennsylvania.”16    In 2004, when Albion was developing this

    website, Albion’s board member, Louis Matlack, expressed his

    concern about this statement being “overbroad” because it failed

    to acknowledge Albion’s import business.

         Additionally, Albion Catalog 267E featured the statement

    “All Albion products are made in America” on its cover.

    According to Reynold’s testimony, this catalog may have been in

    use as early as 2006 and continued until January 21, 2009.

    During trial testimony, Schneider admitted that this was a false

    statement.   Catalog 268 includes the claim “All Albion Products

    Are Made in America” and was also available to download from

    Albion’s website until it was replaced by Catalog 333.

         The Court finds that these advertising statements meet the

    elements of literal falsity as defined by the Lanham Act.           They

    are unambiguous and were false when made.

    Albion’s Misleading Statements

         Albion also made a number of statements that the Court

    considers ambiguous and misleading as defined by the Lanham Act.

    These statements are listed below.




    16The Court notes that the location of Albion in 2007 was
    Moorestown, New Jersey, not Philadelphia, Pennsylvania as
    stated. Though this is also a literally false statement, it is
    of marginal materiality for purposes of Plaintiff’s Lanham Act
    claims.
                                        75
Case 1:12-cv-02999-NLH-KMW Document 363 Filed 08/25/20 Page 76 of 108 PageID: 16059



         As discussed above, Albion placed stamps or printed various

    statements on its products.      Albion’s Original Line products

    were stamped with “ALBION ENG. CO. PHILA. PA. U.S.A.” starting

    in the 1930s and well into the 21st century.        Newborn argues that

    this is an ambiguous and misleading statement because it could

    lead consumers to believe the product was made in the United

    States, when the Original Line products were, in most cases,

    made at least partially abroad.       Albion contends that this

    statement is merely an address, understanding this to be a

    “piece of legacy information from when Albion had moved from

    Philadelphia.”

         Albion printed “75 Year History – USA Manufacturer and

    Designer” on its B-line guns starting in March 2004.          This

    statement was updated to read “80 Year History” in July 2011.

    Newborn argues that this was an ambiguous and misleading

    statement that could cause consumers to believe the B-line guns

    were made in the United States rather than Taiwan.          Kenneth

    Becker, an engineer at Albion, acknowledged that these

    statements could create the impression that these products were

    made in the United States.      Albion contends that a survey is

    necessary to ascertain what message these statements sent to

    consumers.   Albion further contends that because it has never

    ceased manufacturing at least some of its products in the United

    States, it has properly retained the title “USA Manufacturer.”

                                        76
Case 1:12-cv-02999-NLH-KMW Document 363 Filed 08/25/20 Page 77 of 108 PageID: 16060



         Newborn also points to several statements in Albion’s

    advertising, catalogs, and bulletins that Newborn characterizes

    as ambiguous and misleading.      Newborn takes issue with Albion

    continuing to refer to itself as a “third generation American

    manufacturer” while producing a significant portion of its

    products in East Asia.     Newborn also highlights that Albion

    Bulletin 281A, a new product announcement for the B-line,

    identifies Albion’s products lines as “U.S. manufactured

    professional tools as well as commodity guns” without

    acknowledged its imported products.       Similarly, Newborn contends

    that Albion Bulletin 281C makes another ambiguous but misleading

    claim when it compares Albion’s B-line to Asian and European

    imports without acknowledging that the B-line is also imported.

    Albion again asserts that is has properly retained the title

    “American manufacturer” by continuing to manufacture at least

    some of its products in the United States and by maintaining its

    design an engineering effort within the United States.

         Lastly, Newborn claims that Albion’s advertisement in ABC

    Supply’s catalog is ambiguous and tends to deceive because it

    portrays Albion’s Special Deluxe models as being “Made in the

    USA” when significant portions of these guns were manufactured

    in Taiwan.

         The Court finds all of these statements to be misleading.

    Albion contends that some of these misleading statements are not

                                        77
Case 1:12-cv-02999-NLH-KMW Document 363 Filed 08/25/20 Page 78 of 108 PageID: 16061



    actionable because they are not affirmative statements or

    statements made by Albion.      However, the Court finds these

    statements to be affirmatively misleading or partially incorrect

    as a result of Albion’s failure to disclose that some of its

    products are either wholly or partially made in Taiwan.          See

    U.S. Healthcare, 898 F.2d at 921.        Albion’s “third generation

    American manufacturer” and “USA manufacturer” claims, when

    considered in the context of Albion’s blanket statement, its

    other marketing, and its employees’ emphasis on country of

    origins, convey by necessary implication that Albion products

    are made in America.     These statements do not rely on consumers

    to integrate separate components and draw a conclusion.

         In contrast, Albion’s comparison to other imports does rely

    on consumers to integrate separate components in order to draw

    the conclusion that Albion products are made in America.

    Albion’s statement that it manufactures “professional tools as

    well as commodity guns” requires a similar amount of

    integration.    This integration supports the claim that these

    statements are likely not literally false.        Instead, the Court

    finds that these statements are ambiguous and tend to deceive.

         With regard to all the above statements, both literally

    false and misleading, Newborn has met its burden of proof for

    the purposes of a Lanham Act claim.        These statements were false

    at the time they were made.      Albion began producing its B-line

                                        78
Case 1:12-cv-02999-NLH-KMW Document 363 Filed 08/25/20 Page 79 of 108 PageID: 16062



    in Taiwan in 2001.     Though in some cases, the creation date of

    some of Albion’s catalogs is not clear, the Court distinguishes

    these facts from the case presented in Klayman v. Judicial

    Watch, Inc.    Klayman concerned a claim in a single monthly

    newsletter.    628 F.Supp.2d at 145-47.      In that case, the

    District Court for the District of Columbia held that the

    defendant was not liable for a statement in a single newsletter

    that became false in the time between the newsletter was sent

    and when it was received.      Id. at 150.    The case before the

    Court today concerns the continual distribution of outdated

    literature containing statements that had not been true for

    years as part of a pattern of deception in the marketplace.

         Albion argues that it does not emphasize these made in

    America claims in its advertising and literature.         Instead,

    Albion characterizes these claims “general statements” made in a

    small font alongside other, more nuanced statements about the

    origin of their products.      In support of this argument, Albion

    highlights that some of its publications like Bulletins 297D and

    298 make no reference to Albion products being “Made in

    America.”   Albion also points out that Bulletin 298 acknowledges

    that Albion’s B-line guns are “built overseas” and offer the

    “cost savings of an import” as evidence that its advertising

    materials are not false or ambiguous and misleading.          The Court

    finds nothing to suggest that these occasional acts of candor

                                        79
Case 1:12-cv-02999-NLH-KMW Document 363 Filed 08/25/20 Page 80 of 108 PageID: 16063



    render the false and deceptive nature of Albion’s other claims

    unactionable under the Lanham Act.

         Albion further argues that no reasonable consumer could be

    misled by these claims because Albion included a factually

    accurate, unambiguous statement of the geographic origin of the

    B-line guns as in Pernod Ricard.         In Pernod Ricard, both the

    name “Havana Club” and “Made in Puerto Rico” appear on the same

    label.   653 F.3d at 252.     In this case, there is no guarantee

    that a customer reading a catalog or a section of Albion’s

    website would also encounter Albion’s blog post, press release,

    or a B-line gun itself.     It is true that Albion included in a

    press release and blog post that the B-line guns are

    manufactured in Taiwan.     Albion’s B-line guns were also labeled

    as made in Taiwan either through a sticker, stamp, or hang tag.

    However, in looking at the entire context of Albion’s messages,

    the Court finds that these statements remain literally false or

    misleading.    Often the statement “All Albion Products are Made

    in America” was not coupled with the caveat that Albion’s B-line

    guns were manufactured in Taiwan, or that Albion employs a

    lesser standard for “Made in America.”

         Albion cites Honeywell for the proposition that claims like

    “Made in U.S.A.” or “Made in America” are necessarily ambiguous,

    and therefore cannot be literally false.         The Court does not

    read Honeywell to mean that there is no discernible standard for

                                        80
Case 1:12-cv-02999-NLH-KMW Document 363 Filed 08/25/20 Page 81 of 108 PageID: 16064



    what “Made in America” means.      The Court distinguishes the facts

    in Honeywell from the ones before it today.        Honeywell did not

    involve products made entirely abroad, nor did it involve end

    products that were required by law to be marked legibly,

    permanently, and conspicuously with their foreign country of

    origin pursuant to specific decisions thereon by U.S. Customs

    and Border protection.     Honeywell also did not present a blanket

    statement regarding a country of origin.        Under any of the

    thresholds discussed in Honeywell, Albion’s B-line guns do not

    meet the standard for being “Made in America” as they are wholly

    manufactured in Taiwan.

         Albion argues that the Court should not take any customs

    rulings into consideration because they are not advertising and

    do not influence consumer decisions.       Even if the Court did

    agree with Albion’s assessment of the utility of these rulings,

    they would still be relevant to the Court’s consideration of

    falsity.   While it is not a sufficient demonstration of falsity,

    the United States Customs Service or its successor agency has

    issued rulings regarding Albion’s products and their markings.

    Though Albion may contest whether these rulings are binding,

    these rulings are unambiguous: certain Albion guns should not be

    labeled “Made in America.”      Similarly, the Court is permitted to

    consider whether Albion’s products meet the FTC’s guidelines for

    a product being “Made in America.”       Through Albion’s own

                                        81
Case 1:12-cv-02999-NLH-KMW Document 363 Filed 08/25/20 Page 82 of 108 PageID: 16065



    admission, Albion’s products do not meet this standard.           The

    Court finds that these statements are literally false.

         The Court finds that Newborn has met its burden for this

    element.

                ii. Element Two: Deception of a Substantial Portion
                    of the Intended Audience

         Plaintiff’s burden for element two of a false advertising

    claim differs depending on whether Defendant’s statements are

    literally false or literally true or ambiguous.         See Pernod

    Ricard, 653 F.3d at 248 (“[A]ctual deception or a tendency to

    deceive is presumed if a plaintiff proves that an advertisement

    is unambiguous and literally false.       If the message conveyed by

    an advertisement is literally true or ambiguous, however, the

    plaintiff must prove actual deception or a tendency to deceive .

    . .” (internal citations omitted)).

         Plaintiff’s burden for element two also depends on the

    relief sought.    See Newborn Bros., Inc. v. Albion Eng’g Co.,

    2016 U.S. Dist. Lexis 181611, at *9 (D.N.J. 2016).          For

    injunctive relief, proof of a literally false statement allows

    the Court to presume deception. Id.       (“At a minimum, it cannot

    be disputed that ‘[p]roof of literal falsity relieves the

    plaintiff of its burden to prove actual consumer deception’ when

    a plaintiff seeks only injunctive relief.”) (quoting Groupe SEB

    USA, 774 F.3d at 198)); see also Gallup, Inc. v. Talentpoint,


                                        82
Case 1:12-cv-02999-NLH-KMW Document 363 Filed 08/25/20 Page 83 of 108 PageID: 16066



    Inc., 2001 WL 1450592, at *13 (E.D. Pa. Nov. 13, 2001) (“Where

    plaintiff seeks injunctive relief and shows that a claim is

    literally false, a court need not consider where the public is

    misled.”).    In the Third Circuit, this presumption of deception

    is rebuttable.    Bracco Diagnostics, 627 F.Supp.2d at 477.         On

    the other hand, for monetary relief, Plaintiff must still “prove

    actual consumer deception even if the claim is based on literal

    falsity.”    Mun. Revenue Serv. Inc. v. Xspand, Inc., 700

    F.Supp.2d 692, 716 (M.D. Pa. 2010); see Gallup Inc., 2001 WL

    1450592, at *13 (“Where, however, a plaintiff seeks monetary

    damages, proof of actual deception is required.”).

           Actual deception requires that the false or misleading

    statement “actually deceives a portion of the buying public.”

    Parkway Baking Co., 255 F.2d at 648-49.        A plaintiff who merely

    argues how customers could react has not met his or her burden

    to prove actual deception.      Sandoz Pharm. Corp., 902 F.2d at

    229.    Instead, plaintiffs must show by a preponderance of

    evidence “how consumers actually do react.” Id. (emphasis in

    original).

           Proof of deception can be, and often is, proven though a

    properly conducted survey.      Pernod Ricard, 653 F.3d at 248;

    Rhone-Poulence Rorer Pharms., 19 F.3d at 129-30 (“[T]he success

    of the claim usually turns on the persuasiveness of a consumer

    survey.”).    However, these cases do not stand for the

                                        83
Case 1:12-cv-02999-NLH-KMW Document 363 Filed 08/25/20 Page 84 of 108 PageID: 16067



    proposition that a plaintiff must produce a properly conducted

    survey to demonstrate actual deception.         See Novartis, 290 F.3d

    at 587.    A plaintiff is not required to produce and rely on a

    survey when “consumer deception can be determined by examining

    the challenged name or advertising on its face.”         Id.17   In

    Charles Jacquin Et Cie, Inc. v. Destileria Serralles, Inc., the

    Third Circuit opined that “a plaintiff’s failure to conduct such

    a survey where it has the financial resources to do so, could

    lead a jury to infer that the plaintiff believes the results of

    the survey will be unfavorable.”         921 F.2d 467, 475 (3d Cir.

    1990).    Immediately following this statement, the Third Circuit

    reaffirmed that surveys are “not essential where, as here, other

    evidence exists.”    Id.




    17In Novartis Consumer Health, Inc., the Third Circuit described
    other cases in which a survey was not necessary because the face
    of the name or advertising was misleading. 290 F.3d at 587-88.
    In BreathAsure, the defendant claimed that its capsules would
    help freshen breath. Over the course of litigation, it became
    clear that the capsules would have no effect on bad breath. The
    defendant was enjoined without reliance on a survey.
    BreathAsure, Inc., 204 F.3d at 89-97. In Castrol, the
    defendant’s advertising impliedly claims superiority against its
    competitors. This claim was found to be false, and the
    defendant was enjoined without reliance on a survey. Castrol,
    987 F.2d at 947-48. In Cuisinarts, the defendant implied that
    all twenty-one three Michelin star restaurants used their brand
    of professional food processor over a competitor’s food
    processor. This claim was found to be false because the
    competitor did not make a professional food processor. The
    defendant was enjoined without reference to a survey.
    Cuisinarts Inc. v. Robo-Coupe Int’l Corp., 1982 WL 121559, at *
    2-3 (S.D.N.Y. 1982).
                                        84
Case 1:12-cv-02999-NLH-KMW Document 363 Filed 08/25/20 Page 85 of 108 PageID: 16068



         If a consumer survey is introduced as evidence, the

    proponent of the survey has the burden of proof in establishing

    that the survey was conducted in accordance with accepted

    principles of research.     Merisant Co. v. McNeil Nutritionals

    LLC, 242 F.R.D. 315, 219 (E.D. Pa. 2007) (citing Pittsburgh

    Press Club v. United States, 579 F.2d 751, 758 (3d Cir. 1978)).

    Merisant Co. also provides a list of several facts a court must

    consider to determine if a survey meets applicable standards.18

    Id. at 319-20.    If a Court does find a survey technically

    unreliable, this determination goes to the weight accorded to a

    survey, not its admissibility.      Id. at 320.    Ultimately, the

    Third Circuit has concluded that a survey should not be excluded

    “unless it is so flawed that it would be completely unhelpful or

    harmful to the trier of fact.”      Id. (citing AHP Subsidiary

    Holding Co. v. Stuart Hale Co., 1 F.3d 611, 617 (7th Cir.

    1993)).




    18These factors include: “A proper universe must be examined and
    a representative sample must be chosen; the persons conducting
    the survey must be experts; the data must be properly gathered
    and accurately reported. It is essential that the sample design,
    the questionnaires and the manner of interviewing meet the
    standards of objective surveying and statistical techniques.
    Just as important, the survey must be conducted independently of
    the attorneys involved in the litigation. The interviewers or
    sample designers should, of course, be trained, and ideally
    should be unaware of the purposes of the survey or the
    litigation. A fortiori the respondents should be similarly
    unaware.” Merisant Co., 242 F.R.D. at 319-320 (emphasis in
    original)(citing Pittsburgh Press Club, 579 F.2d at 758.).
                                        85
Case 1:12-cv-02999-NLH-KMW Document 363 Filed 08/25/20 Page 86 of 108 PageID: 16069



         “Above all, the survey’s design must fit the issue which is

    to be decided by the jury, and not some inaccurate restatement

    of the issue, lest the survey findings inject confusion or

    inappropriate definitions into evidence.”        J&J Snack Foods,

    Corp. v. Earthgrains Co., 220 F.Supp.2d 258, 270 (D.N.J. 2002).

    A survey’s proper universe should be “that segment of the

    population whose perceptions and state of mind are relevant to

    the issues in the case.”      Citizens Fin. Group v. Citizens Nat’l

    Bank, No. 01-1524, 2003 U.S. Dist. LEXIS 259777, at *9-10 (W.D.

    Pa. Apr. 23, 2003) (citing 3A Callmann on Unfair Comp.,

    Trademarks and Monopolies § 21:67 (4th Ed. 2001)).          A survey

    that relies on the wrong universe “will generally be of little

    probative value in litigation”.       Id. (citing McCarthy on

    Trademarks and Unfair Competition, § 32:159).

         No matter the type of proof a plaintiff relies on, there is

    no quantitative measure of the degree to which an advertisement

    must mislead or deceive consumers to prevail.         Stiffel, 658

    F.Supp. at 1114.    In Stiffel, this Court acknowledged that “‘a

    qualitative approach rather than a quantitative determination is

    enough to support a conclusion that an advertisement “tends” to

    mislead . . .’”    Id. (quoting McNeilab, Inc. v. American Home

    Prods. Corp., 501 F. Supp. 517, 528 (S.D.N.Y. 1980)).

         In this case, Newborn seeks in essence monetary damages and

    relies on ambiguous and misleading statements by Albion.          As

                                        86
Case 1:12-cv-02999-NLH-KMW Document 363 Filed 08/25/20 Page 87 of 108 PageID: 16070



    such, the Court finds that Newborn must prove actual deception.

    After reviewing the facts discussed below, the Court finds that

    Newborn has met this burden.

         The parties agree that neither Newborn nor Albion conducted

    a survey regarding Albion’s products or messaging.          However,

    this lack of survey evidence is not fatal to Newborn’s claims.

    Albion argues that the Court should infer from Newborn’s

    decision not to utilize Rhonda Harper’s services to conduct a

    survey that the survey results would have been unfavorable.

    Albion did not introduce evidence to suggest that Newborn had

    the financial means to do so.      The Court declines to make

    Albion’s suggested inference.19

         Albion and Albion’s expert, Stephen Nowlis, contend that

    Newborn’s expert testimony from Robert Wallace was not credible.

    Albion and Nowlis question both the relevance the credibility of

    the surveys that formed the basis of Wallace’s report by stating

    that they are outdated and off-topic.        Albion argues that

    Newborn has not met its burden of establishing that these

    surveys were done in accordance with the accepted principles of




    19Even if the Court were to assume that Harper’s survey would be
    unfavorable, it would still have to be weighed against, and
    ultimately not outweigh, the other significant evidence
    proffered by the Plaintiff including expert testimony, other
    relevant surveys and direct proofs that Defendant’s messaging
    was deceptive.
                                        87
Case 1:12-cv-02999-NLH-KMW Document 363 Filed 08/25/20 Page 88 of 108 PageID: 16071



    research.   Albion also highlights that the SEAL Group survey

    Newborn conducted was unscientific and improperly designed.

         The Court finds that these surveys and Wallace’s subsequent

    testimony were admissible, were helpful to this Court, and at

    least suggestive of consumer deception.        The Court further notes

    that these surveys were introduced into evidence by Albion, not

    Newborn.    Newborn acknowledges the limitations of the SEAL Group

    survey and take care not to overstate its conclusions about SEAL

    Group members’ opinions.      Though the surveys Wallace cited in

    his report address products other than dispensing guns, the

    Court does not find that these surveys inject confusion or

    inappropriate definitions into evidence.        Nor do these surveys

    rely on a completely unrelated universe of consumers such that

    the Court should not consider these surveys as evidence at all.

         Furthermore, even if the Court did reject Newborn’s

    evidence and Wallace’s testimony, Newborn has introduced several

    instances of actual consumer deception.        The Court will assess

    this evidence qualitatively, rather than quantitatively as has

    been done before in this District.       See Stiffel, 658 F.Supp. at

    1114.

         Newborn’s evidence of consumer deception includes a number

    of conversations with Albion customers.        Anthony Carroll

    testified that he believed Albion products were made in America

    because it was “printed right on the side of the box.”          George

                                        88
Case 1:12-cv-02999-NLH-KMW Document 363 Filed 08/25/20 Page 89 of 108 PageID: 16072



    Hall testified that he thought all Albion products were

    American-made, with the exception of the B-line guns.          Hall

    testified he reached this understanding based on his

    conversation with Albion representatives and knowledge of

    Albion’s promotional literature.         Another D.M. Figley employee,

    Rene DesRochers, testified that he was surprised to learn that

    Albion used parts that were made overseas.         Smalley

    representative Kevin Johnson’s email to Lee seems to convey some

    confusion over which Albion products are made overseas.

         Though he did not testify directly, from Reynold’s

    descriptions of his conversation with David Crawford, it appears

    Crawford believed Albion products were made in America.

    Crawford told Reynolds he would not buy Newborn products because

    they were made in Asia but was comfortable buying Albion

    products.   Reynolds further acknowledged that Crawford had been

    sent Albion promotional materials bearing the claim “All Albion

    Products are Made in America.”

         Similarly, customers from 3M and Hilti did not testify at

    trial as to their knowledge of where Albion manufactured its

    products.   Reynolds testified that he thought 3M and Hilti had

    assumed Albion’s blended products were made in America when they

    created labels for Albion to use.

         While not a case of actual deception, Anthony Bartle

    testified that he did not know where Albion products were made.

                                        89
Case 1:12-cv-02999-NLH-KMW Document 363 Filed 08/25/20 Page 90 of 108 PageID: 16073



    Albion’s board member, Louis Matlack, expressed his concerns

    that Albion was deceiving its customers through its advertising

    about the origin of Albion products.       The unidentified author of

    the comment left on an internet forum about dispensing guns at

    least supports a finding that Albion’s statements have a

    tendency to deceive.

         The Court finds that this evidence is sufficient to support

    Newborn’s claim under the Lanham Act.        In addition to Albion

    customers like Anthony Carroll, George Hall, and Rene DesRochers

    were deceived into thinking that almost all Albion products were

    made in America.    Though George Hall and Kevin Johnson were

    aware that Albion’s B-line was made in Taiwan, this does not

    negate his misunderstanding about the origins of Albion’s Deluxe

    and Super Deluxe products.

         The Court does not regard the fact that Anthony Bartle was

    not deceived by Albion’s statements as being fatal to Newborn’s

    case.   Newborn is not required to demonstrate that every

    potential customer was deceived in order to meet its burden.

    Though anecdotes about Reynold’s conversation with Crawford and

    Reynold’s estimation of 3M and Hilti’s understandings are not

    dispositive, they do support a finding that consumers were

    actually deceived.

               iii.   Element Three: Materiality



                                        90
Case 1:12-cv-02999-NLH-KMW Document 363 Filed 08/25/20 Page 91 of 108 PageID: 16074



         “The materiality inquiry focuses on whether the false or

    misleading statement is likely to make a difference to

    consumers.”    Bracco Diagnostics Inc., 627 F.Supp.2d at 478

    (internal quotations omitted).      Similar to the discussion of

    element two, materiality can be presumed from a literally false

    statement for a claim of injunctive relief.        See U.S.

    Healthcare, 898 F.2d at 922; see also Bracco Diagnostics, 627

    F.Supp. 2d at 478 (“Once it is determined that a statement is

    false, it is presumed to be material” (citing Telebrands Corp.

    v. E. Mishan & Sons, No. 97-1414 1997 WL 232595, at *22

    (S.D.N.Y. May 7, 1997)).

         For monetary relief (or is equivalent), regardless of

    whether a statement is literally false or misleading, a

    plaintiff must prove materiality.        Bracco Diagnostics, 627

    F.Supp. 2d at 478-79 (“[A]lthough the presumption of

    materiality, as it applies when there is a finding of literal

    falsity, is highly relevant to injunctive relief, the Court

    needs to make additional findings before imposing an award of

    damages . . .”); see also Pizza Hut, Inc., 227 F.3d at 497.

    “Without a showing of materiality, “a statement in advertising,

    even if false, would have no economic impact and could cause no

    injury.”   Pamlab, L.L.C. v. Macoven Pharms., L.L.C., 881

    F.Supp.2d 470, 477 (S.D.N.Y. 2010).       This element requires that

    a plaintiff “prove that the defendant’s deception is ‘likely to

                                        91
Case 1:12-cv-02999-NLH-KMW Document 363 Filed 08/25/20 Page 92 of 108 PageID: 16075



    influence the purchasing decision.’”       Cashmere & Camel Hair

    Mfrs. Inst. v. Saks Fifth Ave., 284 F.3d 302, 311 (1st Cir.

    2002) (quoting Clorox Co. Puerto Rico v. Proctor & Gamble

    Commercial Co., 228 F.3d 24, 33 n. 6 (1st Cir. 2000)).

         In Parkway Baking, the Third Circuit held that the

    plaintiff failed to show materiality where the plaintiff

    “introduced no evidence that anyone who purchased ‘Hollywood’

    bread with the false designation on the wrapper did so because

    of the false wrapper, nor is there any evidence that anyone

    would have refused to purchase this bread had they known of the

    fallacious label.” 255 F.2d at 648-49.

         According to the Second Circuit, Plaintiff can establish

    materiality by “showing that the false or misleading statement

    relates to an ‘inherent quality or characteristic’ of the

    product.” Cashmere & Camel Hair Mfrs. Inst., 284 F.3 at 311-12

    (citing National Basketball Ass’n v. Motorola Inc., 105 F.3d

    841, 855 (2d Cir. 1997)).

         The Second Circuit further held that a statement is

    material when “the defendant and plaintiff are competitors in

    the same market and the falsity of the defendant’s advertising

    is likely to lead consumers to prefer the defendant’s product

    over the plaintiffs.”     Church & Dwight Co., Inc. v. SPD Swiss

    Precision Diagnostics, GmBH, 843 F.3d 48, 70-71 (2d Cir. 2016)

    (citing Johnson & Johnson v. Carter-Wallace, Inc., 631 F.2d 186,

                                        92
Case 1:12-cv-02999-NLH-KMW Document 363 Filed 08/25/20 Page 93 of 108 PageID: 16076



    190 (2d Cir. 1980)).     Similar to the Second Circuit’s

    description of materiality, a court in the District of Maryland

    held that “a statement is material if it describes a product or

    service as having a characteristic that most consumers would

    find appealing.”    Basile Baumann Prost Cole & Assocs., Inc. v.

    BBP & Assocs. LLC, 875 F.Supp.2d 511, 529 (D. Md. 2012).

         The Court finds that because Newborn seeks monetary damages

    or its equivalent, it would be inappropriate to presume

    materiality in this case.      Newborn must therefore prove that

    Albion’s statements about its products’ country of origin were

    material.    After reviewing the facts discussed below, the Court

    finds that Newborn has met this burden.        Newborn has introduced

    both direct and circumstantial evidence showing that Albion’s

    deception is likely to influence consumers’ purchasing

    decisions.

         Unlike the plaintiff in Parkway Baking, Newborn has

    introduced evidence that customers who purchased Albion

    dispensing guns with a false designation on the packaging did so

    because of the false designation and would have refused to

    purchase this product if they had known of the fallacious label.

    According to Reynolds, David Crawford purchased and used Albion

    products that were packaged with Albion promotional materials

    bearing the claim “All Albion Products are Made in America.”

    Crawford expressed to Reynolds that he would not use Newborn

                                        93
Case 1:12-cv-02999-NLH-KMW Document 363 Filed 08/25/20 Page 94 of 108 PageID: 16077



    products because they were made overseas.        Though Albion argues

    about the reliability of the Internet forum comment Newborn

    introduced, this comment provides another example of a customer

    who purchased an Albion dispensing gun bearing a false

    designation and would have refused to do so had they known that

    not all Albion products are made in America.

         Furthermore, Newborn has demonstrated that Albion and

    Newborns are competitors in the same market and that Albion’s

    false advertising is likely to lead consumers to prefer Albion’s

    products over Newborn’s.      Albion argues that Newborn has not

    established a sufficient level of competition between Albion and

    Newborn to establish the materiality of Albion’s made in America

    claims.   The Court acknowledges that the industrial/professional

    manual dispensing gun market relies on distributor-manufacturers

    other than Albion and Newborn, such as Cox and Kenseal.          The

    Court further acknowledges that Albion’s and Newborn’s product

    lines do not perfectly overlap in terms of versatility, features

    offered, and price.

         However, having acknowledged these statements, it is clear

    that Albion and Newborn compete over some portion of customers,

    if not the large majority of them, within the

    professional/industrial market.       Albion acknowledges that it

    wanted to distinguish itself from Newborn to gain access to

    Sphere 1.   Schneider testified that Albion and Newborn’s

                                        94
Case 1:12-cv-02999-NLH-KMW Document 363 Filed 08/25/20 Page 95 of 108 PageID: 16078



    spatulas were virtually identical, prompting Albion to briefly

    add an American flag to its sell sheets.        The parties agree that

    Albion and Newborn are the only caulking gun distributors within

    the SEAL Group, suggesting that the two companies compete for

    business within this group.      Albion’s offer to its customers to

    replace Newborn guns for its customers further illustrates that

    Albion and Newborn products are reasonable substitutes for one

    another.

         Having established that Albion and Newborn compete in the

    same market, the Court must next determine whether Albion’s made

    in USA claims led customers to prefer Albion’s products.          Robert

    Wallace testified that a “Made in USA” claim has “tremendous

    value” and was a factor in a significant portion of consumer

    decisions.   Nowlis acknowledged that “sometimes ‘Made in the

    USA’ is material to some people.”        These people included Anthony

    Carroll, who testified that he actively tried to buy American-

    made products.    George Hall similarly testified that he had met

    and served customers, many of whom were union members, who would

    have pursued other brands like Cox and Newborn if not for

    Albion’s Made in America claims.

         Rene DesRochers similarly agreed that made in America

    claims were “perhaps a purchasing decision or concern.”          Kevin

    Johnson of Smalley contacted Lee, stating that he had customers

    ask for made in America products specifically.         Lance Florian

                                        95
Case 1:12-cv-02999-NLH-KMW Document 363 Filed 08/25/20 Page 96 of 108 PageID: 16079



    testified that a product being made in America was so preferable

    that for some customers, it justified a price increase.          The

    research Albion solicited in the late 80s and early 90s also

    suggested a similar trend: products made in America are worth a

    premium.   This testimony also supports a finding that a

    dispensing gun being made in America is a characteristic that

    most consumers would find appealing.

         The parties do not dispute that there are multiple factors

    that influence a customer’s decision to purchase dispensing

    guns.   Newborn asserts that is sufficient to show that Albion’s

    “made in America” claims were one of several factors that

    influenced consumers’ decisions.         Albion contends that because

    purchasers buy Albion products for reasons other than the

    country of origin, Newborn has failed to meet its burden.

    Albion contends that the fact that not all of its advertising

    materials contain a Made in America claim is evidence that this

    was not a point of emphasis for Albion.         As further evidence,

    Albion highlights that each version of its website contains

    hundreds of pages.     Therefore, according to Albion, the “Albion

    Difference” page on its website was likely not material to any

    customers due to its obscurity and lack of emphasis on the claim

    the country of origin of Albion products.”

         The Court finds that Newborn was not required to

    demonstrate that customers were purchasing Albion products only

                                        96
Case 1:12-cv-02999-NLH-KMW Document 363 Filed 08/25/20 Page 97 of 108 PageID: 16080



    because they were made in America.       The Court finds that

    Albion’s claims were material in light of the substantial

    evidence that many customers consider it a relevant factor.

                iv. Element Four: Travel in Interstate Commerce

         The parties agree that Albion’s products travel in

    interstate commerce.     Plaintiff has therefore satisfied this

    element.

                 v. Element Five: Injury

         As discussed above, Plaintiff’s burden of proof for

    injunctive and monetary relief differ.        In denying Albion’s

    motion for summary judgment, this Court has previously

    determined that “Newborn in not entitled to a presumption that

    Albion’s allegedly literally false statements caused it injury

    in the form of diverted sales.” Newborn, 2016 U.S. Dist. Lexis

    181611 at *11.    In the same opinion, this Court also held that

    Newborn “should be put to its proofs” as to specific dates,

    impacted products, and false statements accompanying those

    sales.   Newborn at *15.

         Under both standards, “a plaintiff must plead (and

    ultimately prove) an injury to a commercial interest in sales or

    business reputation proximately caused by the defendant’s

    misrepresentations.”     Lexmark Int’l., 572 U.S. at 140.       The

    Supreme Court further defined proximate causation in Lanham Act

    cases by stating that “a plaintiff suing under § 1125(a)

                                        97
Case 1:12-cv-02999-NLH-KMW Document 363 Filed 08/25/20 Page 98 of 108 PageID: 16081



    ordinarily must show economic or reputational injury flowing

    directly from deception wrought by the defendant’s advertising;

    and that occurs when deception of consumers causes them to

    withhold trade from the plaintiff.”       Id. at 133.

                     a. Injunctive Relief

         Section 34 of the Lanham Act authorizes courts to grant

    injunctive relief.     15 U.S.C. 116 (“Courts . . .      shall have the

    power to grant injunctions, according the principles of equity .

    . .”).   Indeed, an injunction has become the “usual and normal

    remedy” and “the usual historical practice has been that a

    prevailing plaintiff in a case of trademark infringement or

    false advertising will ordinarily receive permanent injunctive

    relief of some kind.”     5 J. Thomas McCarthy, Trademarks & Unfair

    Competition § 30:1 (4th ed. 2006).

         The Third Circuit has ruled that there is no presumption of

    irreparable harm for injunctive relief for false advertising

    claims under the Lanham Act.      Ferring Pharms., Inc. v. Watson

    Pharms., Inc., 765 F.3d 2015, 216, 219 (3d Cir. 2014) (upholding

    the district court’s denial of a preliminary injunction because

    the plaintiff failed to demonstrate that it would likely suffer

    irreparable harm).     To successfully seek an injunction, a

    plaintiff must demonstrate that “that there is a likelihood of

    injury to the plaintiff in terms of declining sales, loss of

    good will, etc.”     BreathAsure, 204 F.3d at 91-92.      This

                                        98
Case 1:12-cv-02999-NLH-KMW Document 363 Filed 08/25/20 Page 99 of 108 PageID: 16082



    demonstration must be “something more than a mere subjective

    belief that he is . . . likely to be damaged.”         BreathAsure, 204

    F.3d at 93.    Plaintiffs must also prove that there is “a

    reasonable basis for the belief that the plaintiff is likely to

    be damaged as a result of the false advertising.”         Id. at 95

    (inner markings omitted) (quoting with approval Carter-Wallace,

    631 F.2d at 190).    Plaintiffs must show more than direct

    competition between the parties in order to prove a likelihood

    of economic injury proximately caused by alleged false or

    misleading advertising.     Gravelle v. Kaba Ilco Corp., 684 Fed.

    Appx. 974, 980-81 n. 5 (Fed. Cir. 2017).

         The normal considerations for granting a permanent

    injunction apply to a Lanham Act claim.        The Court must consider

    whether: (1) the moving party has shown actual success on the

    merits; (2) the moving party will be irreparably injured by the

    denial of injunctive relief; (3) the granting of a permanent

    injunction will result in even greater harm to the defendant;

    and (4) the injunction would be in the public interest.          Bracco

    Diagnostics, 627 F.Supp.2d at 479.

         For a party seeking injunctive relief, “irreparable injury

    does not require diversion of actual sales and it can include

    the loss of control of reputation, loss of trade, and loss of

    goodwill.”    W.L. Gore & Assocs., Inc. v. Totes Inc., 788 F.

    Supp. 800, 810 (D. Del. 1991) (granting an injunction where

                                        99
Case 1:12-cv-02999-NLH-KMW Document 363 Filed 08/25/20 Page 100 of 108 PageID: 16083



    “tarnish to a reputation” and “repeated claims of competitive

    superiority made to the same market of consumers will eventually

    lead to lost sales and deprive [Plaintiff] of a legitimate

    competitive advantage.”).      In cases of false advertising claims,

    “the public has a right to information that will allow them to

    assess the quality of a product and to accurately price the

    product in accordance with their priorities and desires.”           Id.

    at 813 (“False advertising deprives the consumer of this

    information and deceives them into thinking that they are buying

    a less expensive equivalent, a bargain on a quality product.”).

          “[W]here there has been a cessation of the conduct

    complained of, at any time prior to the judgment, it is a matter

    for the exercise of the discretion of the court, as to whether

    an injunction should issue.”       Parkway Baking, 225 F.2d at 649.

    Monetary Relief

          Section 35 of the Lanham Act authorizes courts to consider

    monetary damages, including “(1) defendant’s profits, (2) any

    damages sustained by the plaintiff, and (3) the costs of the

    action.     15 U.S.C. 1117(a).    This section also states that

    monetary relief “shall constitute compensation and not a

    penalty.”    15 U.S.C. 1117(a).     As stated above, the causation

    standard for monetary is higher than the causation standard for

    injunctive relief.     Bracco Diagnostics, 627 F.Supp.2d at 480.

    In light of this higher standard, a plaintiff must “link the

                                        100
Case 1:12-cv-02999-NLH-KMW Document 363 Filed 08/25/20 Page 101 of 108 PageID: 16084



    alleged deception with actual harm to its business.”          MB Imps.,

    Inc. v. T&M Imps., LLC, 2016 WL 8674609 (D.N.J. 2016) (internal

    quotations omitted).     This Court has previously held that “a

    competitor suing for literally false advertising and seeking

    monetary damages as a remedy must make a showing of actual

    injury.”    Newborn at *13; Bracco Diagnostics, 627 F.Supp.2d at

    480.    Frequently, this injury will take the form of diverted

    sales.    Newborn, 2016 U.S. Dist. Lexis 181611 at *13.        An

    inference based on the chronology of events is not an adequate

    showing of diverted sales where other equally credible theories

    exist.    Bracco Diagnostics, 627 F.Supp.2d at 488; Larry Pitt,

    294 F.Supp.3d at 342.      The Eighth Circuit has further held that

    “in a suit for money damages where a defendant misrepresented

    its own product but did not specifically target a competing

    product, plaintiff may be only one of many competitors, and

    without proof of causation and specific injury each competitor

    might receive a windfall unrelated to its own damage.”           Porous

    Media Corp. v. Pall Corp., 110 F.3d 1329, 1335-56 (8th Cir.

    1997).

           Uncertainty of the quantity of damages does not negate the

    plaintiff’s burden of proving an injury in fact.          “Injuries and

    damages are separate inquiries under the Lanham Act.”          Gravelle,

    684 Fed. Appx. at 981.      However, without injury, there can be no

    damages.    Id.   The Supreme Court has also held that “[e]ven when

                                        101
Case 1:12-cv-02999-NLH-KMW Document 363 Filed 08/25/20 Page 102 of 108 PageID: 16085



    a plaintiff cannot quantify its losses with sufficient certainty

    to recover damages, it may still be entitled to disgorgement of

    defendant’s ill-gotten profits.”          Lexmark, 572 U.S. at 135-36.

          Once the plaintiff proves entitlement to monetary relief,

    the Court will weigh the factors the Third Circuit listed in

    Banjo Buddies Inc. v. Renosky to determine if equity weighs in

    favor of disgorging the defendant’s property.         399 F.3d 168, 175

    (3d Cir. 2005).     These factors include: (1) whether the

    defendant had the intent to confuse or deceive; (2) whether

    sales have been diverted; (3) the adequacy of other remedies;

    (4) any unreasonable delay by the plaintiff in asserting his

    rights; and (5) the public interest in making the conduct

    unprofitable; and (6) whether this is a case of palming off.

    Id.; see also Merisant Co. v. McNeil Nutritionals, LLC, 515

    F.Supp.2d 509, 529 (E.D. Pa. 2007) (discussing and applying the

    approach used by the Third Circuit in Banjo Buddies).

          The Court finds that Newborn has established that it is

    entitled to both injunctive and monetary relief.

          Regarding Newborn’s request for injunctive relief, Newborn

    seeks a permanent injunction ordering Albion to: (1) cease the

    allegedly false advertising; and (2) take corrective action in

    the form of (a) a press release and website posting “regarding

    the court’s decisions” and (b) corrective advertisements which



                                        102
Case 1:12-cv-02999-NLH-KMW Document 363 Filed 08/25/20 Page 103 of 108 PageID: 16086



    would stat that “the products at issue are not manufactured in

    the United States and are made in Taiwan.

          Newborn has shown actual success on the merits.         Newborn

    has also shown that it would be irreparably injured by a denial

    of injunctive relief.      Albion’s repeated claims that its

    products are made in America, which as discussed above, is

    closely related to competitive superiority in the dispensing gun

    market, has led to lost sales and deprived Newborn of its

    competitive advantage.      Despite Newborn’s best efforts to

    emphasize its added features and lower prices, Newborn has

    struggled to compete with Albion in the professional/industrial

    market.   Newborn’s evidence demonstrates that its competitive

    advantages were undercut by Albion’s claims that its products

    were made in America.      Customers like Extech, Giroux, and

    Crawford Construction did not consider purchasing from Newborn,

    but did purchase from Albion, despite the fact that neither

    company produces all of its products in the United States.

          The Court finds that the granting of a permanent injunction

    will not result in even greater harm to Albion.          According to

    Albion, it has already ceased most of the allegedly false

    advertising.    Albion has not introduced evidence that the

    corrective actions Newborn seeks would be cost-prohibitive or

    harmful to Albion.     In light of this alleged ceased false



                                        103
Case 1:12-cv-02999-NLH-KMW Document 363 Filed 08/25/20 Page 104 of 108 PageID: 16087



    advertising, it is within the Court’s discretion to order a

    permanent injunction.

          Lastly, the public interest weighs in favor of granting a

    permanent injunction.      Allowing the public to access updated,

    accurate, and nuanced information about the country of origin of

    Albion products will allow consumers to make better decisions

    that accurately reflect their preferences.

          With regards to Newborn’s request for monetary relief, the

    Court finds that Newborn has demonstrated that it is entitled to

    monetary damages.     Newborn no longer seeks lost profits as part

    of its monetary relief, and only requests disgorgement of

    Albion’s profits.

          The Court finds that Newborn has linked Albion’s deceptive

    statements to an actual injury.       In Newborn’s case, its injury

    manifests in the form of diverted sales.        Both Skluzak and Lee

    testified that following the filing of the lawsuit and increased

    attention on the country of origin of Albion’s products, Newborn

    reported an increase in sales.       Skluzak testified that the

    doubled his commissions and made sales to customers he had

    previously tried to sell to unsuccessfully.         These customers

    included Cade Construction, Midwest Sealant & Supply, Lance

    Construction, Triangle Fasteners, R.L. Wurz, Atlas Supplies, Tom

    Brown, Lowry’s, and S&S Sales.



                                        104
Case 1:12-cv-02999-NLH-KMW Document 363 Filed 08/25/20 Page 105 of 108 PageID: 16088



          Lee testified more generally about Newborn’s profits, which

    he estimated doubled between 2012 and the third quarter of 2015.

    Lee pointed to Newborn’s five-fold increase in sales to Smalley,

    a member of the SEAL Group with a preference for American-made

    products.    According to Lee, Newborn saw the greatest growth in

    products that compete directly with Albion products.

    Specifically, Newborn products that compete with Albion’s B-line

    guns were a source of large growth during this period.

          According to Skluzak and Lee, this uptick in sales is not

    attributable to any changes in pricing or sales force at

    Newborn.    Instead, Lee testified that the only change he noticed

    during this time was in the way that Albion was marketing its

    products.

          Albion contends that this chronology is insufficient to

    establish injury because there are equally credible theories

    that explain the increase in sales.        Albion suggests that

    Newborn’s growth is attributable to the rebounding of the market

    following a global recession in 2008 and 2009.         To support this

    theory of global growth, Albion contends that it also

    experienced growth in all business segments during this time

    period.    Albion also offers Newborn’s innovative displays and

    new, popular products as explanations for this increase in

    sales.



                                        105
Case 1:12-cv-02999-NLH-KMW Document 363 Filed 08/25/20 Page 106 of 108 PageID: 16089



          In response, Lee testified that Newborn’s sales had not

    been severely curtailed by global economic recession, and

    therefore it was unlikely that this upswing in sales is

    attributable to a market rebound.         Otherwise, Lee did not

    contest Albion’s alternative explanations.

          If this chronology was Newborn’s only evidence of injury,

    this evidence may not be sufficient to establish that Newborn is

    entitled to monetary relief.       However, instead of merely

    focusing on sales that came to Newborn as a result of increased

    public attention on Albion’s country of origin claims, Newborn

    also highlights sales it never made because they were diverted

    to Albion.    Newborn points to George Hall’s testimony that he

    pushed Albion products to the detriment of Newborn’s at D.M.

    Figley.     Hall testified that he sold more Newborn products once

    he became aware that Albion products contained foreign content.

    Similarly, Newborn relied on testimony from Carroll, Crawford,

    and Skluzak regarding diverted sales at Western Waterproofing,

    Crawford Construction and Giroux.         At these stores, buyers’

    beliefs that Albion manufactured all its products in America led

    them to disregard Newborn as a viable option for its customers.

    Newborn also contends that it lost its sales at ABC Supply to

    Albion as a result of ABC Supply’s preference for American-made

    products.    Furthermore, Newborn also asserts that it was injured

    by losing its exclusive status at Sphere 1 because Albion

                                        106
Case 1:12-cv-02999-NLH-KMW Document 363 Filed 08/25/20 Page 107 of 108 PageID: 16090



    distinguished itself as an American manufacturer.          Taking this

    evidence together, the Court finds that Newborn has proven a

    causal connection between Albion’s deception and its injuries.

          In weighing the factors listed in Banjo Buddies, the Court

    finds that equity weighs in favor of disgorging Albion’s

    profits.    Albion intended to distinguish itself from Newborn by

    stating that all of its products were made in the United States

    to the detriment of its customers understanding of where Albion

    products were made.     As stated above, Newborn has demonstrated

    that Albion’s statements diverted sales away from Newborn.

    Given that Albion has made these false statements over a number

    of years, the Court finds that other remedies such as a

    permanent injunction are not adequate in this case.          Albion

    argues that Lee and Newborn have been aware that its B-line guns

    were produced overseas for a number of years but waited until

    2012 to file this lawsuit.      The Court declines to penalize Lee

    and Newborn for conducting an investigation into the origin of

    Albion products, assessing its own market position, and

    consulting with the U.S. Customs and Border Patrol Agency before

    filing this suit.     As discussed above, the public interest

    weighs in favor of making false and/or deceptive advertising

    unprofitable.    These facts do not present a case of palming off;

    Albion was not attempting to present its products as being the

    same as Newborn’s.     Taking these factors into consideration, the

                                        107
Case 1:12-cv-02999-NLH-KMW Document 363 Filed 08/25/20 Page 108 of 108 PageID: 16091



    Court determines that disgorgement of properties is appropriate

    in this case.

          The Court need not determine with certainty the amount of

    damages Newborn is entitled to at this moment.         See Gravelle,

    684 Fed. Appx. at 981.      For now, it is enough the Newborn has

    shown an actual injury.      If Albion’s affirmative defense fail in

    whole or in part, the Court will schedule a subsequent hearing

    to hear evidence on damages.

                                    CONCLUSION

          For the reasons stated above, Defendant Albion Engineering

    Company is liable for violations of the Lanham Act and the

    common law of New Jersey as to unfair competition.          Having ruled

    on the issue of liability, the Court will afford the parties 20

    days to advise the Court has to how they wish to proceed

    regarding Albion’s asserted affirmative defenses.

          An appropriate Order will accompany this Opinion.




    Date: August 22, 2020                     s/ Noel L. Hillman
    At Camden, New Jersey                     NOEL L. HILLMAN, U.S.D.J.




                                        108
